               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 1 of 33




                                          UN I TED STA TES D I STRIC T C O URT
                                         F O RTH E D I STRIC T O F M A RYL A N D
                                                   (N orth ern D iv ision)

C YN TH I A D . P A JA K ,

                                   P la int
                                          iff,

             v.                                             N o. _______________

UN D ERA RM O UR, I N C ., eta l.,

                                   D efenda nt
                                             s.


                           M E M O RA N D UM I N SUP P O RT O F
            UN D E RA RM O UR, I N C . A N D UN D E RA RM O URRE TA I L , I N C .'S
                         A N D N O N -P A RTYN I C O L E F I N C K 'S
 M O TI O N TO Q UA SH SUB P O E N A O N M S. F I N C K A N D F O RP RO TE C TI VE O RD E R

             D efenda nt
                       sUnderA rm our, I nc. a nd UnderA rm ourRet
                                                                 a il, I nc. ("UA "), a nd N on-P a rt
                                                                                                     y

N icoleF inck, t
               h roug h t
                        h eirundersig nedcounsel, m ov epursua ntt
                                                                 o Rules26 a nd45of t
                                                                                    h eF edera l

Rulesof C iv ilP rocedurefora n O rderqua sh ing a nd/orlim it
                                                             ing t
                                                                 h esubpoena sfordocum ent
                                                                                         sa nd

fordeposit
         ion (t
              h e"Subpoena s") serv edon M s. F inck, a UA em ployeea ndm em berof UA 'sleg a l

t
ea m , byP la int
                iff C ynt
                        h ia D . P a j
                                     a kin Pa j
                                              a kv . UnderA rm our, I nc., eta l., N o. 1:19 -C V-16 0(N .D .

W .Va .) (t
          h e"P a j
                  a klit    ion").1
                       ig a t

    I.       I nt
                roduct
                     ion

             P la int
                    iff is im properly seeking t
                                               h e product
                                                         ion of docum ent
                                                                        s from , a nd t
                                                                                      h e deposit
                                                                                                ion

t
est
  im onyof, t
            h epa ra leg a lm em berof UA 'sin-h ouseleg a lt
                                                            ea m w orking on t
                                                                             h eP a j
                                                                                    a klit
                                                                                         ig a t
                                                                                              ion,

specifica lly, N icoleF inck, Sr. L ea dL it
                                           ig a t
                                                ion Specia listforUA . G iv en M s. F inck'srole, itisnot

surprising t
           h a tt
                h eSubpoena scov erpriv ileg ed a nd prot
                                                        ect
                                                          ed inform a t
                                                                      ion. To beclea r, P la int
                                                                                               iff




1
  In t
     h eunderlying lit
                     ig a t
                          ion, UA isrepresent
                                            ed byJust
                                                    in H a rrison a nd G ra ceH urneyof Ja ckson
K ellyP L L C .


18 202/7 /036 57 27 2.D O C Xv 1                            1
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 2 of 33



seekspriv ileg ed com m unica t
                              ionsa nd w ork-productm a t
                                                        eria lfora ct
                                                                    ionst
                                                                        a ken byUA 'sin-h ouse

leg a lt
       ea m during t
                   h ePa j
                         a klit
                              ig a t
                                   ion. D espit
                                              eM s. F inck'sa ndUA 'seffort
                                                                          sto resolv et
                                                                                      h ism a t
                                                                                              ter,

P la int
       iff persist
                 sin dem a nding t
                                 h a tt
                                      h edocum ent
                                                 sbeproduced, a ndt
                                                                  h edeposit
                                                                           ion beh eld, w it
                                                                                           h out

reg a rd t
         o M s. F inck'sa nd UA 'sv a lid a ssert
                                                ionsof t
                                                       h ea t
                                                            torney-clientpriv ileg ea nd w ork-product

prot
   ect
     ion. I n fa ct
                  , P la int
                           iff a ffirm a t
                                         iv elyst
                                                atest
                                                    h a tsh eseekst
                                                                  o inv a det
                                                                            h epriv ileg eba sedon h er

m isint
      erpret
           ation of W estVirg inia 'scrim e-fra ud except
                                                        ion. A ddit
                                                                  iona lly, P la int
                                                                                   iff a lso seeks

docum ent
        sa nd rela t
                   ed t
                      est
                        im onyfrom M s. F inckt
                                              h a ta reent
                                                         irelyunrela t
                                                                     ed t
                                                                        o h ercurrentcla im s

a ndout
      sidea recentorderforlim it
                               eddiscov ery.

             P la int
                    iff'sA pril12, 2021subpoena ducest
                                                     ecum direct
                                                               edt
                                                                 h elist
                                                                       eddocum ent
                                                                                 sbeproduced

in B a lt
        im ore, M a ryla nd, w h ereM s. F inckresidesa ndw orksforUA :

              docum ent  srela t ed in a nyw a yt   o h erinv olv em enton a pa nel during a 2019 conference
               discussing t h ee-discov erypla t   form , Rela t
                                                               iv ity("Rela t      yF est2019 ").2 Exhibit1a tfirst
                                                                               iv it                                    ,
                                                    3
               second, th ird, a ndsixt  h bullet s;
              a nya nd a lldocum ent   srela t ing t o h ereffort sa spa rtof t   h ein-h ouseleg a ltea m t   o loca t
                                                                                                                       e
               a ny"docum ent   sorot  h erth ing s"responsiv et   o P la intiff'sdiscov eryrequest  s. I d. a tsev enth
               bullet;
              a nydocum ent   srela ting t o h erknow ledg eof t    h edest   ruction, spolia t
                                                                                               ion, ornon-ret     ention
               of a nydocum ent    sorinform a t  ion responsiv et  o P la intiff'sdiscov eryrequest  s. I d. a teig h t
                                                                                                                       h
               bullet;
              a copyof M s. F inck'scurriculum v it      a eorresum e. I d. a tnint   h bullet.

E x.A .1(em ph a sisa dded).

             O n A pril 23, 2021, P la int
                                         iff serv ed a "N ot
                                                           iceof Videot
                                                                      a ped D eposit
                                                                                   ion of N ikiF inck."

SeeE x. B . O n A pril26 , 2021, in a ccorda ncew it
                                                   h F edera lRuleof C iv ilP rocedure45(d)(2)(B ),



2
  "Rela tiv it
             yF estisa n a nnua l conferencedesig ned t   o educa tea nd connectt   h ee-discov erya nd
com plia ncecom m unit ies. I t'st
                                 h epla ceforleg a la ndt ech professiona lst ota lksh op, connectw ith
yourpeers, a nd lea rn from ea ch ot   h er." h t
                                                tps://rela t
                                                           iv it
                                                               yfest
                                                                   .com / (v isit
                                                                                ed 4/19 /21). P la int
                                                                                                     iff
request ed inform a t
                    ion fort  h e2019 a nd 2020 ev ent  s, butM s. F inck did notserv eon a pa nel a t
Rela t
     iv ityF est2020.
3
 Th erequestsa tt
                a ch edtoth edocum entsubpoena a renotnum bered. Th us, t
                                                                        h eya rereferredt
                                                                                        o by
t
h eorderth eya ppea rin t
                        h elistof bullet
                                       s.


18 202/7 /036 57 27 2.D O C Xv 1                             2
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 3 of 33



M s. F inckobj
             ect
               ed t
                  oth eproduct
                             ion of t
                                    h em a t
                                           eria lsdem a nded in t
                                                                h edocum entsubpoena . E x.

A (w it
      h Exhibit
              s1-5). Th erea ft
                              er, M s. F inck(a nd byext
                                                       ension UA ) eng a g ed in sincerea t
                                                                                          tem pt
                                                                                               s

t
o resolv et
          h ediscov erydisput
                            ew it
                                h outC ourtinv olv em ent
                                                        . D uring onesuch a t
                                                                            tem pt
                                                                                 , P la int
                                                                                          iff

w a sa sked t
            o prov idet
                      h escopeof inquiryforM s. F inck'sdeposit
                                                              ion, g iv en h errolein UA 'sin-

h ouseleg a lt
             ea m in t
                     h eP a j
                            a klit
                                 ig a t
                                      ion. P la int
                                                  iff h a srefusedt
                                                                  o do so. UA a ndM s. F inckca n only

presum et
        h a tP la int
                    iff int
                          endst
                              o a skquest
                                        ionsrela t
                                                 ing t
                                                     oth edocum ent
                                                                  ssh eim properlyseeks, a s

w ella sot
         h erprot
                ect
                  edinform a t
                             ion.

             P la int
                    iff'ssubpoena sa refunda m ent
                                                 a lly im propera nd sh ould bequa sh ed orlim it
                                                                                                ed by

prot
   ect
     iv eorder.

  II.        P a jakL it
                       ig a t
                            ion B a ckg round

             UA a nd M s. F inck prov ide t
                                          h is ba ckg round inform a t
                                                                     ion a s t
                                                                             o t
                                                                               h e recent
                                                                                        ly-a m ended

com pla inta nd ca se h ist
                          ory t
                              o a id t
                                     h is C ourt
                                               's underst
                                                        a nding of: (a ) t
                                                                         h e scope of P la int
                                                                                             iff's

underlying cla im s;a nd (b) h ow , if a ta ll, t
                                                h oseunderlying cla im srela t
                                                                             eto P la int
                                                                                        iff'sSt
                                                                                              atela w

ca useof a ct
            ion forint
                     ent
                       iona lspolia t
                                    ion a ndt
                                            h erequest
                                                     eddiscov eryfrom M s. F inck.

                    A . P la int
                               iff'sC la im sA g a instUA in h erO rig ina lC om pla int
                                                                                       .

             Th eorig ina l com pla int
                                      , filed in St
                                                  atecourton July16 , 2019 a nd rem ov ed a sa div ersit
                                                                                                       y

a ct
   ion on A ug ust19 , 2019 , a lleg ed ret
                                          a lia t
                                                orydisch a rg ea g a instP a int
                                                                               iff'sform erem ployer, UA ,

a ndh erform ersuperv isor, B ria n B ouch er("B ouch er") ba sedon W estVirg inia la w . Specifica lly,

P la int
       iff a lleg edw rong fuldisch a rg eunderH a rlessv . F irstN a t
                                                                      iona lB a nkof F a irm ont
                                                                                               , 246 S.E.2d

27 0(W . Va . 19 7 8 ) (w h ereem ployer'sdisch a rg eof em ployeev iola t
                                                                         esa subst
                                                                                 a nt
                                                                                    ia lW estVirg inia

public policy, t
               h edisch a rg em a ybea ct
                                        iona ble) (C ountI);v iola t
                                                                   ionsof t
                                                                          h eW estVirg inia H um a n

      sA ct("W VH RA ") of 19 6 7 , W . Va . C ode § 5-11 etseq. (C ountI I )4;neg lig enth iring ,
Rig h t


4
  W h eth erth isst
                  atutea ppliesto UA w h en itdoesnotem ployt  h erequisitet
                                                                           w elv epersonsw orking
w it
   h in t h estateof W estVirg inia w illbecertified t
                                                     oth eW estVirg inia Suprem eC ourt. EC F N o.


18 202/7 /036 57 27 2.D O C Xv 1                          3
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 4 of 33



superv ision, a nd ret
                     ent
                       ion (C ountI I I ); a nd int
                                                  ent
                                                    iona l inflict
                                                                 ion of em ot
                                                                            iona l dist
                                                                                      ress/t
                                                                                           ortof

out
  ra g e(C ountIV). B yw a yof ba ckg round, P la int
                                                    iff form erlyserv ed a sa Reg iona lD irect
                                                                                              orfor

UnderA rm ourRet
               a il, I nc. C om pl. ¶ 9 , EC F N o. 1-1. Sh e w a s responsible forov erseeing

opera t
      ionsreg a rding m ult
                          iplest
                               oresa nd t
                                        h ousa ndsof em ployees. E x. C , P a j
                                                                              a k D ep. a t111.

P la int
       iff cla im st
                   h a th erem ploym entw a st
                                             erm ina t
                                                     ed in ret
                                                             a lia t
                                                                   ion foreng a g ing in t
                                                                                         h reesepa ra t
                                                                                                      e

inst
   a ncesof a lleg ed prot
                         ect
                           ed a ct
                                 iv it
                                     y. St
                                         ated different
                                                      ly, P la int
                                                                 iff cla im ssh ew a sfired beca use

sh ereport
         edt
           h efollow ing t
                         h reeincident
                                     sto B ouch era ndUA :

                                   1. Ja nua ry2018 .

             Th efirstinst                                                    rictm a na g erR.L .5 sent
                         a nce occurred in Ja nua ry 2018 , w h en fem a ledist

P la int
       iff a t
             extm essa g ereg a rding a n incidentreport
                                                       ed t
                                                          o h erby fem a lest
                                                                            orem a na g erM .D .

inv olv ing t
            w o m a ledist
                         rictm a na g ers, J.M . a ndB .C . SeeEC F N o. 1-1a t¶ 15;E x.C , P a j
                                                                                                a kD ep.

a t43;E x. D , R.L . D ep. a t8 7 . N eit
                                        h erR.L . norP la int
                                                            iff w erepresentfort
                                                                               h ereport
                                                                                       ed ev ent
                                                                                               .

Specifica lly, a srela yed by M .D ., once a ll of t
                                                   h e cust
                                                          om ersh a d leftt
                                                                          h e st
                                                                               ore in C la rksburg ,

M a ryla nd, J.M . rem ov edh issh irtin frontof sev era lot
                                                           h erem ployeesa ndputon a pieceof w om en's

clot
   h ing , in a n a ctsh edescribed a s"h orsepla y." E x. E , M .D . D ep. a t22-25. M .D . report
                                                                                                  ed t
                                                                                                     o

R.L . t
      h a tsh efeltt
                   h econductw a sunprofessiona la ndina ppropria t
                                                                  e, butspecifica llym ent
                                                                                         ionedt
                                                                                              o

R.L . t
      h a tsh edidnotconsideritsexua lh a ra ssm ent
                                                   . E x.E , M .D . D ep. a t24-25;E x.D , R.L . D ep.

a t8 9 . M .D . a lso indica t
                             ed t
                                o R.L . t
                                        h a ta not
                                                 h erm a ledist
                                                              rictm a na g er, B .C . (h ired byP la int
                                                                                                       iff)

rem a rkedon t
             h ea ppea ra nceof V.E., a seniorv isua ldirect
                                                           or. E x.C , P a j
                                                                           a kD ep. a t50-51;E x.E ,

M .D . D ep. a t33. A lt
                       h oug h t
                               h ecom m ent
                                          sw erenotsexua lin na t
                                                                ure, M .D . t
                                                                            h oug h tt
                                                                                     h ecom m ent



29 0(C it
        ationst  o EC F num bersrefert
                                     o filing sin t
                                                  h eP a j
                                                         a klit
                                                              ig a t
                                                                   ion in t
                                                                          h eN ort
                                                                                 h ern D ist
                                                                                           rictof
W estVirg inia .).
5
 I n ordert
          o prot ectt
                    h epriv a cyof non-pa rtyw it
                                                nesses, t
                                                        h epa rt
                                                               iesh a v ea g reednott
                                                                                    o fullyident
                                                                                               ify
t
h oseindiv idua lsbyna m ein public filing s.


18 202/7 /036 57 27 2.D O C Xv 1                        4
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 5 of 33



w a sunprofessiona la nd m a deV.E. uncom fort
                                             a ble. E x. E , M .D . D ep. a t33-34. A g a in, P la int
                                                                                                     iff

w a snotpresentfort
                  h eint
                       era ct
                            ion. E x.C , P a j
                                             a kD ep. a t46 .

             P la int
                    iff "report
                              ed" t
                                  h einform a t
                                              ion t
                                                  o B ouch erv ia t
                                                                  extm essa g e. Th a texch a ng e, a nd

P la int
       iff'sdeposit
                  ion t
                      est
                        im onya boutit
                                     , rev ea lst
                                                h a tt
                                                     h osew h o w erepresentorinv olv ed did not

v iew ita sconsequent
                    ia l, a nd P la int
                                      iff a nd B ouch erbot
                                                          h a g reed a nd m ut
                                                                             ua llydecided no furt
                                                                                                 h er

a ct                            ed.6
   ion byB ouch erw a sw a rra nt

             A lt
                h oug h P la int
                               iff didnotm ent
                                             ion t
                                                 h eincidentw it
                                                               h J.M ., sh ea lso rela yedB .C .'scom m ent

direct
     edt
       o V.E. t
              o h ert
                    h en H um a n ResourcesB usinessP a rt
                                                         ner, J.C . E x.F , J.C . D ecl. W h en J.C .

in t
   urn cont
          a ct
             ed V.E., V.E. st
                            ated t
                                 h a tt
                                      h ere w a s no offense t
                                                             a ken a nd V.E. w a s notm a de

uncom fort
         a ble. I d. J.C . rela yed t
                                    h isinform a t
                                                 ion ba ck t
                                                           o P la int
                                                                    iff, a nd itw a sa g reed t
                                                                                              h a tno

a ddit
     iona lfollow -up w a snecessa ry. I d.

                                   2. A pril2018 .

             Th esecondinst
                          a nceoccurredin A pril2018 w h en R.L . rea ch edoutt
                                                                              o P la int
                                                                                       iff reg a rding a

ph ot
    og ra ph t
             h a tJ.M . post
                           ed of h im self, in form -fit
                                                       ting posing t
                                                                   runksused bybody-buildersin

com pet
      it
       ion, on UA 'sint
                      erna l socia l net
                                       w orking w ebsit
                                                      e, Ya m m er. C om pl. ¶ 19 ;E x. C , P a j
                                                                                                ak

D ep. a t6 3-6 5.7 P la int
                          iff t
                              h oug h tsuch postw a sina ppropria t
                                                                  e, beca useitcouldbev iew edbyJ.M .'s


6
  B eca useP la int
                  iff h a sdesig na t
                                    edt h etextm essa g esC onfidentia lundert h ea g reedprot  ectiv eorder
ent eredin th isca se, UA a ndM s. F inckh a v enota t  ta ch edt
                                                                h et
                                                                   extm essa g es, orP la int
                                                                                            iff'sdeposit ion
testim onya boutt   h em , a sexhibit s. Th isev identia rysupportw illbem a dea v a ila blea tt h eC ourt 's
inst ruction.
7
    Th et
        extof t
              h epostt
                     h a ta ccom pa niedt
                                        h eph ot
                                               osin quest
                                                        ion isreproducedh ere:
             8 yea rsa g o I decided I w a nt    ed t  o quitsm oking a nd find som et      h ing h ea lth yt o
             repla cet h eurg e. I decidedt  og ot   ot h eg ym . I w eig h ed145lbsa ndw a st   h esm a llest
             g uyin t h eg ym . I foundt  h ebig g estg uyin t  h eg ym w h o w a sa bodybuilder. I a sked
             h im w h a tca n I do t o g eton st  a g e. H et old m et    h a tI w a st
                                                                                      o skinnya nd w it  h my
             bodyfra m eI w ouldn'tev erbea blet          o com pet  ein t    h ebodybuilding ca t eg ory. H e
             sa id sh ootforph ysique. W ell I decided t       h en t  h a tif h eca n do itth en so ca n I . I
             st a rt
                   ed tra ining 6 da ysa w eeka nd ea t    ing h ea lth y. I n 2015I st epped on st a g e. N ot
             ph ysiquebutbodybuilding . I t       ookfirstpla cein lig h tw eig h tnov icea nd a lso w on


18 202/7 /036 57 27 2.D O C Xv 1                            5
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 6 of 33



directreport
           sa nditcouldm a ket
                             h em uncom fort
                                           a ble. E x.C , P a j
                                                              a kD ep. a t6 4-6 6 . H ow ev er, none

of J.M 'sdirectreport
                    srela yeda nyconcernsreg a rding J.M .'spost
                                                               . I d. a t6 4-6 5. P la int
                                                                                         iff report
                                                                                                  ed

t
h e issue t
          o B ouch er; a not
                           h er fem a le reg iona l direct
                                                         or, T.S.; h er fem a le H um a n Resource

count
    erpa rt
          , M .M .;a nda not
                           h erseniorfem a lem a na g er, S.L . I d. a t7 1-7 2. A lt
                                                                                    h oug h P la int
                                                                                                   iff does

notreca llB ouch er'sresponse, T.S. t
                                    h oug h titw a snota big dea la ndS.L . indica t
                                                                                   edt
                                                                                     h a tsh ew ould

lookint
      o w h et
             h ersuch post
                         ing v iola t
                                    eda nypolicy. I d. a t7 1-7 3.

             I ta ppea rst
                         h a tP la int
                                     iff a lso ca m et
                                                     oth econclusion t
                                                                     h a tJ.M .'spost
                                                                                    ing w a snota "big dea l,"

a sa m ont
         h la t
              ersh ew a sj
                         oking a boutt
                                     h eincidentw it
                                                   h B ouch erov ert
                                                                   extm essa g e. Specifica lly,

w h en discussing w h et
                       h erJ.M . w a sa n a ppropria t
                                                     eca ndida t
                                                               efora posit
                                                                         ion, P la int
                                                                                     iff m a delig h tof

t
h ebodybuilding post
                   , butbeca useB ouch erdid notrespond t
                                                        o h er(w h a tcould beperceiv ed by

som ea sina ppropria t
                     e) j
                        oke, P la int
                                    iff a ssert
                                              sth a th ew a snott
                                                                a king t
                                                                       h esit  ion seriously.8
                                                                            ua t

                                   3. N ov em ber2018 .

             Th et
                 h ird inst
                          a nceP la int
                                      iff ident
                                              ified t
                                                    ook pla ceon N ov em ber16 , 2018 , w h en P la int
                                                                                                      iff

pa rt
    icipa t
          edin a "L ist
                      ening Session," w h ich w a sa n "open forum " t
                                                                     o discussa N ov em ber5, 2018

W a llSt
       reetJourna la rt
                      iclereg a rding t
                                      h epurport
                                               edpra ct          urea tUnderA rm our.9 D uring
                                                      icesa ndcult



             th eov era ll nov iceca t
                                     eg ory. I decided t
                                                       h en t
                                                            h a tt
                                                                 h eonlyperson t
                                                                               h a tca n st
                                                                                          op m e
             from doing w h a tI w a ntism e.
             # w illfindsa w a y# w ew ill# h um blea ndh ung ry
J.M . poston Ya m m er(A pril22, 2018 a t5:20P M ). I n t     h einterestof t h epriv a cyof t   h eindiv idua l
depict ed, t h epostit   self isnota tta ch ed a sa n exhibit
                                                            . Sufficeitt o sa y, t h epostdepict     snot  h ing
m oret  h a n a n indiv idua l posing in a bodybuilding com pet   ition. I f t
                                                                             h epostit   self, including t    he
ph otog ra ph s, w oulda idin t h eC ourt 'sdecision, UA w ouldbeh a ppyt   o m a keita v a ila bleforrev iew
in ca m era .
8
 A g a in, t
           h edesig na t
                       edC onfidentia lt
                                       extm essa g esa ndrela t
                                                              eddeposit
                                                                      ion t
                                                                          est
                                                                            im onydet
                                                                                    a iling t
                                                                                            h is
exch a ng ew illbesubm ittedif th eC ourtw ish esto rev iew t
                                                            h em .
9
  A spa rtof th ena t
                    iona ldiscussion reg a rding ch a ng ing beh a v iorsin t
                                                                            h ew orkpla ce, UA v olunta rily
h eld a "L ist
             ening Session" t  o g iv eem ployeesa n opport   unit  yt o discussth eW SJa rt icle. N oneof
th ea lleg edconductident  ifiedin t  h ea rt
                                            icleisa tissuein t  h isca se.


18 202/7 /036 57 27 2.D O C Xv 1                           6
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 7 of 33



t
h a tca ll, J.M . m a decom m ent
                                sdow npla ying t
                                               h ea rt
                                                     icle. C om pl. ¶ 28 ;E x.C , P a j
                                                                                      a kD ep. a t8 4. A t

t
h et
   im e, P la int
                iff didnoth a v ea nyrea ct
                                          ion t
                                              o J.M 'scom m ent
                                                              s. E x.C , P a j
                                                                             a kD ep. a t8 5. H ow ev er,

in t
   h ew eekst
            h a tfollow ed, R.L . a nd a few ot
                                              h erfem a leem ployeesa lleg edlyrea ch ed outw it
                                                                                               h

concernsreg a rding J.M 'scom m ent
                                  s. C om pl. ¶ 28 ;E x.C , P a j
                                                                a kD ep. a t8 5-8 6 . P la int
                                                                                             iff a g reed

t
h a tJ.M .'scom m ent
                    sw ere"silly" a nd ina ppropria t
                                                    e. E x. C , P a j
                                                                    a kD ep. a t8 4. P la int
                                                                                            iff t
                                                                                                est
                                                                                                  ified

t
h a tsh erela yedt
                 h eseconcernst
                              o h erfem a leH um a n Resourcescount
                                                                  erpa rt
                                                                        , M .M ., a lt
                                                                                     h oug h M .M

t
est
  ified t
        h a tsh ew a snotm a dea w a reof t
                                          h econcerns. I d. a t8 7 -8 8 ;E x. G , M .M . D ep. a t120.

P la int
       iff didnotrela ya nyconcernst
                                   o B ouch er. E x.C , P a j
                                                            a kD ep. a t8 7 -8 8 .

                                   4. P la int
                                             iff'sTerm ina t
                                                           ion.

             D iscov eryh a sconfirm edt
                                       h a tP la int
                                                   iff'sem ploym entw a st
                                                                         erm ina t
                                                                                 edfora leg it
                                                                                             im a t
                                                                                                  e, non-

discrim ina t
            oryrea son reg a rding h erperform a nce. I n 2018 , B ouch er, P la int
                                                                                   iff'sm a na g er, receiv ed

feedba ckfrom P la int
                     iff'sdirectreport
                                     sreg a rding t
                                                  h eirfrust
                                                           ra t
                                                              ion w it
                                                                     h t
                                                                       h eirla ckof dev elopm ent
                                                                                                ,

P la int
       iff'scom m unica t
                        ion st
                             yle, a nd h ert
                                           endencyt
                                                  o fixproblem sra t
                                                                   h ert
                                                                       h a n prev entproblem s.

E x.H , UA 30(b)(6 ) D ep. a t53-54. Ev ent
                                          ua lly, UnderA rm ourem ployeesw erea skedt
                                                                                    o pa rt
                                                                                          icipa t
                                                                                                e

in a "36 0 Rev iew " reg a rding P la int
                                        iff’sperform a nce. E x. C , P a j
                                                                         a k D ep. a t17 6 -7 7 . Th irt
                                                                                                       een

em ployees, som eof w h om w ereselect
                                     edbyP la int
                                                iff a ndot
                                                         h erst
                                                              o w h ich sh ev oicedno obj
                                                                                        ect
                                                                                          ion,

pa rt
    icipa t
          ed in t
                h isprocess, a nd prov ided feedba cka st
                                                        oth especific ch a lleng est
                                                                                   h eyfa ced w h en

w orking w it
            h P la int
                     iff. I d. a t17 8 , 18 3-18 4. P la int
                                                           iff w a ssubsequent
                                                                             lypla ced on a P erform a nce

I m prov em entP la n ("P I P ") in Sept
                                       em ber2018 . EC F N o. 9 2 a t4-5 (a t
                                                                            ta ch ing perform a nce

rev iew s). H erP I P concluded in ea rlyD ecem ber2018 , a nd a sa resultof h erfa iluret
                                                                                         o m eett
                                                                                                he

g oa lsof t
          h epla n, P la int
                           iff'sem ploym entw a st
                                                 erm ina t
                                                         edon D ecem ber10, 2018 . I d.

                    B . P la int
                               iff'sD iscov eryt
                                               o UA .

             P la int
                    iff serv edUA w it
                                     h h erfirstsetof discov eryrequest
                                                                      son O ct
                                                                             ober9 , 2019 , specifica lly

20 I nt
      errog a t
              oriesa nd 7 4 Request
                                  sforP roduct
                                             ion of D ocum ent
                                                             s. EC F N os. 13 & 14. UA


18 202/7 /036 57 27 2.D O C Xv 1                            7
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 8 of 33



respondedt
         o P la int
                  iff'sfirstsetof discov eryrequest
                                                  son N ov em ber18 , 2019 (bya g reem entt
                                                                                          oth at

da t
   e.) EC F N os. 32 & 33. UA supplem ent
                                        ed it
                                            sresponsest
                                                      o P la int
                                                               iff'sfirstsetof discov ery

request
      son Ja nua ry10a ndF ebrua ry7 , 2020. EC F N os. 52& 6 6 .

             O n A pril 29 , 2020, P la int
                                          iff propounded 42 a ddit
                                                                 iona l docum entrequest
                                                                                       sin h erSecond

Setof D iscov eryRequest
                       sto UA . EC F N o. 7 6 . UA responded on June19 a nd Sept
                                                                               em ber21,

2020. EC F N os. 8 8 & 122. O n O ct
                                   ober6 , 2020, P la int
                                                        iff serv ed h erTh ird Setof Request
                                                                                           sfor

P roduct
       ion of D ocum ent
                       sto UA a dding 21a ddit
                                             iona ldocum entrequest
                                                                  s. EC F N o. 129 . Th isw a s

nott
   h e la stsetof docum entrequest
                                 sUA w ould receiv e, a sP la int
                                                                iff propounded F ourt
                                                                                    h (42

      son N ov em ber18 th, EC F N o. 150), F ift
request                                         h (30request
                                                           son Ja nua ry9 , 2021, EC F N o. 19 7 )

a ndSixt          son Ja nua ry14th, EC F N o. 204) Set
       h (7 request                                   sov ert
                                                            h enextt
                                                                   h reem ont
                                                                            h s.

             B et
                w een O ct
                         ober2019 a ndJa nua ry2021, P la int
                                                            iff serv ed216 docum entrequest
                                                                                          sdirect
                                                                                                ed

t
o UA . To da t
             e, UA h a s produced m ore t
                                        h a n 5,000 em a ils t
                                                             ota ling a lm ost20,000 pa g es of

docum ent
        ation, in a ddit
                       ion t
                           o ov er3,000 pa g esof ot
                                                   h erdocum ent
                                                               s. P laint
                                                                        iff a lso h a sdeposed

num erousUA currenta nd form erem ployees. F urt
                                               h er, UA w a srequired t
                                                                      o producea corpora t
                                                                                         e

desig nee(s) t
             o a ddress118 t
                           opicssetfort
                                      h by P la int
                                                  iff, w h ich a lso inv olv ed t
                                                                                h eproduct
                                                                                         ion of

a ddit
     iona ldocum ent
                   ation.

             Undert
                  h eC ourt
                          'sJune5, 2020A m endedSch eduling O rder(EC F N o. 8 6 ), discov eryclosed

on F ebrua ry15, 2021.

                    C . Rela t
                             iv it
                                 y F est2019 a nd P la int iff'sD ila t
                                                                      ory D isclosure of M s. F inck a sa
                        W itnessw ith D iscov era bleI nform a t
                                                               ion.

             F ort
                 h efirstt
                         im e, on F ebrua ry10, 2021, j
                                                      ustfiv eda ysbeforet
                                                                         h ecloseof discov eryin t
                                                                                                 he

Paj
  a klit
       ig a t
            ion, P la int
                        iff ident
                                ifiedM s. F incka sa n "indiv idua lw h o h a sdiscov era bleinform a t
                                                                                                      ion

t
h a tt
     h edisclosing pa rt
                       ym a yuset
                                o supportit
                                          scla im s. . . ." SeeP la int
                                                                      iff'sSecondSupplem ent
                                                                                           al

Rule26 (a )(1) I nit
                   ia lD isclosures, E x.A .2(em ph a sisa dded). A ccording t
                                                                             o P la int
                                                                                      iff, w h ileserv ing



18 202/7 /036 57 27 2.D O C Xv 1                        8
               Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 9 of 33



a s a m em ber of a pa nel a tt
                              h e Rela t
                                       iv it
                                           y F est2019 conference, M s. F inck purport
                                                                                     edly

"a cknow ledg ed" t
                  h at
                     , priort
                            o using Rela t
                                         iv it
                                             yO ne(t
                                                   h ee-discov erypla t
                                                                      form t
                                                                           h a tw a suseda ndis

being usedin t
             h eP a j
                    a klit
                         ig a t
                              ion t
                                  o m a na g et
                                              h eelect
                                                     ronica llyst
                                                                oredda t
                                                                       a ), t
                                                                            h erew eredifficult
                                                                                              ies

m a na g ing da t
                a undercert
                          a in t
                               h en-a v a ila ble e-discov ery pla t
                                                                   form s. I d. a t3-4. A ddit
                                                                                             iona lly,

P la int
       iff cont
              endst
                  h a tM s. F incksupposedly"a cknow ledg ed"t
                                                             h at
                                                                , in t
                                                                     h epa st
                                                                            , UA em ployeesw ere

"encoura g ed"t
              o delet
                    eth eirt
                           extm essa g es. I d. a t4. Th eba sesorsourcesforP la int
                                                                                   iff'sa ssert
                                                                                              ions

w erenota tt
           h a tt
                im edisclosedt
                             o UA . M s. F inckdeniest
                                                     h a tt
                                                          h ediscussionst
                                                                        h a tt
                                                                             ookpla ceduring

t
h epa nelsession a rebeing a ccura t
                                   elyport
                                         ra yedin P la int                    a lD isclosure.10
                                                         iff'sSecondSupplem ent

             Rela t
                  iv it
                      yF est2019 w a sh eld in C h ica g o on O ct
                                                                 ober20-23, 2019 , sh ort
                                                                                        lya ft
                                                                                             erP la int
                                                                                                      iff

propounded h erfirstsetof discov ery request
                                           sto UA . M s. F inck11 w a sa pa nel m em berfora

session t
        it
         led, "A N ew Era forC orpora t
                                      eE-D iscov ery:H ow UnderA rm ourF ut
                                                                          ure-P roofedTh eir

E-D iscov ery P ra ct
                    ice W it
                           h Rela t
                                  iv it
                                      yO ne." I tw a s during t
                                                              h is pa nel session t
                                                                                  h a tM s. F inck

a lleg edlym a det
                 h ecom m ent
                            scla im edbyP la int
                                               iff.

             A ft
                erbeing a sked on num erousocca sionst
                                                     o ident
                                                           ifyt
                                                              h e"source" of M s. F inck'sa lleg ed

st
 atem ent
        s, on A pril28 , 2021, P la int
                                      iff fina llydisclosedt
                                                           h a ta n indiv idua lident
                                                                                    ifieda sA nneF rye

a lso a t
        tended t
               h epa nel session in w h ich M s. F inck a lleg edly m a decert
                                                                             a in com m ent
                                                                                          s. E x. I ,

P la int
       iff'sRule26 (a )(1) I nit
                               ia lF a ctW it
                                            nessD isclosuresReg a rding P la int
                                                                               iff'sSpolia t
                                                                                           ion C la im s.

P la int
       iff m a de t
                  h isdisclosure only a ft
                                         erRela t
                                                iv it
                                                    y (t
                                                       h e h ostof t
                                                                   h e conference) produced t
                                                                                            he

at
 tendeelistforM s. F inck'spresent
                                 ation in responset
                                                  o P la int
                                                           iff'ssubpoena . E x.J, L . Rect
                                                                                         orem a il



10
   A ddit
        iona lly, P la int
                         iff h a snotpresent               ion forh er11th h ourdisclosureof M s.
                                           ed a nyexpla na t
F inck.
11
   A sP la intiff know s, M s. F inck a lso h a sbeen w orking a tt
                                                                  h edirection of UnderA rm our'sin-
h ouseleg a lcounsel, a sw ella sout   sidecounselfrom Ja ckson K elly, P L L C in connect
                                                                                         ion w ith t
                                                                                                   he
cla im sbroug h tbyP la intiff, specifica llyUA 'sdiscov eryresponses. SeeE x.A .3, O ct ober8 , 2020
em a ilexch a ng ebetw een counsel.


18 202/7 /036 57 27 2.D O C Xv 1                      9
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 10 of 33



(A pr. 28 , 20212:35P M ), a t
                             ta ch ing Rela t
                                            iv it
                                                y'sproduct
                                                         ion;E x.K , M . L a nt
                                                                              zem a il(A pr. 28 , 2021

3:42 P M ), a t
              ta ch ing I nit
                            ia l D isclosures. A lt
                                                  h oug h one w ould notknow itfrom P la int
                                                                                           iff's

disclosure, M s. F ryeisa ct
                           ua llya la w yerfrom t
                                                h ela w firm represent
                                                                     ing P la int
                                                                                iff. M s. F rye's

pra ct
     ice includes e-discov ery m a t
                                   ters a nd sh e is a lso P la int
                                                                  iff's counsel's "firm 's prim a ry

a dm inist
         ra t
            or for t
                   h e in-h ouse Rela t
                                      iv it
                                          y A pplia nce a nd is a Rela t
                                                                       iv it
                                                                           y C ert
                                                                                 ified User."

ht
 tps://w w w .st
               ept
                 oe-j
                    oh nson.com /a nne.frye. O neof UA 'sdocum entproduct
                                                                        ionsw a sm a dein

Rela t
     iv it
         y-rea dyESI form a ta tP la int
                                       iff'scounsel'sspecifica t
                                                               ion. E x.L , A . W illia m slet
                                                                                             tert
                                                                                                o UA 's

counsel(D ec. 17 , 2019 ), a t5.

             D espit
                   eP la int
                           iff'sla w firm h a v ing know n a boutt
                                                                 h eRela t
                                                                         iv it
                                                                             yF est2019 present
                                                                                              ation since

O ct
   ober2019 , P la int
                     iff w a it
                              ed 15 m ont
                                        h st
                                           o discloseM s. F inck a nd h era lleg ed com m ent
                                                                                            sa nd

w a it
     eda n a ddit
                iona lt
                      h reem ont
                               h st
                                  o rev ea lSt
                                             ept
                                               oe& Joh nson'sinv olv em ent
                                                                          . N o profferh a sbeen

m a dea st
         o h ow M s. F inck'spurport
                                   edst
                                      atem ent
                                             sa tRela t
                                                      iv it
                                                          yF est2019 a rerelev a ntt
                                                                                   o P la int
                                                                                            iff's

cla im of w rong fult
                    erm ina t
                            ion beca uset
                                        h eysim plya renotrelev a nt
                                                                   .

                    D . P la int
                               iff'sA m endedC om pla int
                                                        .

             Th reeda ysa ft
                           ert
                             h ecloseof discov eryin t
                                                     h eP a j
                                                            a k lit
                                                                  ig a t
                                                                       ion, P la int
                                                                                   iff m ov ed t
                                                                                               o a m end
                                                   12
h ercom pla intt
               o a ddSt
                      atela w cla im sof neg lig ent  a ndint
                                                            ent
                                                              iona lspolia t
                                                                           ion a g a instUA a ndco-

defenda ntB ria n B ouch eror, in t
                                  h ea lt
                                        erna t
                                             iv e, fora n a dv ersej
                                                                   uryinst
                                                                         ruct
                                                                            ion ba sedon spolia t
                                                                                                ion.

SeeEC F N os. 26 7 & 26 8 ("P la int
                                   iff'sM ot   o A m end"), E x.M .13 P la int
                                           ion t                             iff'sM ot
                                                                                     ion t
                                                                                         o A m end

did nota rg uet
              h a tUA direct
                           ed a nyindiv idua lt
                                              o delet
                                                    etextm essa g es. N ordidP la int
                                                                                    iff'sM ot
                                                                                            ion

t
o A m end m ent
              ion in a nyw a yRela t
                                   iv it
                                       yF est2019 , m uch lesst
                                                              h a ta nydiscussionsa tRela t
                                                                                          iv it
                                                                                              y


12
  I ntent iona lspolia t ion isa sepa ra teca useof a ct
                                                       ion underW estVirg inia la w . P la int iff'scla im for
neg lig entspolia t  ion, w h ich isa n independentca useof a ction onlya pplica blet ot   h ird pa rties, h a s
been w it  h dra w n.
13
  Th em em ora ndum (EC F N o. 26 8 ) isa t
                                          ta ch edh erew it
                                                          h outt
                                                               h eexhibit
                                                                        s, w h ich a lso ca n be
subm it
      tedin th isca seist
                        h eC ourtprefers.


18 202/7 /036 57 27 2.D O C Xv 1                      10
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 11 of 33



F est2019 w ere proba t
                      iv e of a ny issue rela t
                                              ing t
                                                  o P la int
                                                           iff's cla im s g enera lly, or spolia t
                                                                                                 ion

specifica lly. A nd, P la int
                            iff did nota ssertt
                                              h a tt
                                                   h erecentdisclosureof M s. F inck(ora nyoneelse

disclosed on t
             h eev eof t
                       h ediscov erydea dline) form ed a ba sisfora nyfa ctt
                                                                           o bea lleg ed in t
                                                                                            he

A m endedC om pla int
                    .

             I n h erproposed A m ended C om pla int
                                                   , itw a sincum bentupon P la int
                                                                                  iff t
                                                                                      o setfort
                                                                                              h t
                                                                                                he

pert
   inentfa ct
            sth a tform ed t
                           h eba sisof h erspolia t
                                                  ion cla im . SeeE x. M , EC F N o. 26 7 -1. Yet
                                                                                                ,

P la int
       iff did notident
                      ifya nyfa ct
                                 srela t
                                       ing t
                                           o Rela t
                                                  iv it
                                                      yF est2019 a ssupportforh erspolia t
                                                                                         ion

cla im , m uch less a ny purport
                               ed discussions inv olv ing M s. F inck. I n fa ct
                                                                               , M s. F inck is not

m ent
    ioned a nyw h erein t
                        h eA m ended C om pla int
                                                . I nst
                                                      ea d, t
                                                            h eA m ended C om pla inta lleg est
                                                                                              h at

UA fa iled t
           o producea M yG a m eP la n perform a ncerev iew (a 2018 H a lf Tim eH uddlem eet
                                                                                           ing )

a ndH RA na lyt
              icsda t
                    a a sitrela t
                                est
                                  o P la int
                                           iff. Seeid. ¶¶ 38 , 8 3.

             A st
                o B ouch er, P la int
                                    iff a lleg est
                                                 h a th espolia t
                                                                ed ev idencebydelet
                                                                                  ing t
                                                                                      extm essa g esfrom

h iscom pa ny-issued cellph onea ft
                                  erUA issued it
                                               sElect
                                                    ronic L it
                                                             ig a t
                                                                  ion H old N ot
                                                                               ice("L it
                                                                                       ig a t
                                                                                            ion

H old"), butbeforeh eprov ided t
                               h eph onet
                                        o UA forim a g ing . I d. ¶¶ 40, 9 1-9 4. P la int
                                                                                         iff did not
                                                                                                   ,

beca usesh eca nnot
                  , a lleg et
                            h a tUA direct
                                         ed a ny em ployee, including B ouch er, t
                                                                                 o delet
                                                                                       etext

m essa g es.

             P la int
                    iff a lso a lleg est
                                       h a t"UA fa iled t
                                                        o preserv eM r. B ouch er'select
                                                                                       ronic dev icest
                                                                                                     h at

st
 ored relev a ntda t
                   a ." I d. ¶ 8 2. N ot
                                       icea blya bsentisa nya lleg a t
                                                                     ion t
                                                                         h a tUA 'sa lleg ed fa ilurew a s

int
  ent
    iona lordonew it
                   h t
                     h edelibera t
                                 epurposeof dest
                                               roying ev idencerela t
                                                                    ing t
                                                                        o P la int
                                                                                 iff'scla im s.

N orcouldP la int
                iff m a kesuch a n a lleg a t
                                            ion in g oodfa it
                                                            h . A ssetfort
                                                                         h in t
                                                                              h eA m endedC om pla int
                                                                                                     ,

UA , consist
           entw it
                 h it
                    spreserv a t
                               ion oblig a t
                                           ions, t
                                                 old B ouch ernott
                                                                 o delet
                                                                       eh ist
                                                                            ext
                                                                              s, t
                                                                                 h erea ft
                                                                                         er

obt
  a ined a copyof h isph onet
                            o ret
                                riev ea lla v a ila bleda t
                                                          a on itby"im a g ing " t
                                                                                 h eph one, a nd t
                                                                                                 h en

ret
  urned t
        h eph onet
                 o B ouch er. I d. ¶ 38 . A ccording t
                                                     o B ouch er, a tsom eunknow n pointin t
                                                                                           im e




18 202/7 /036 57 27 2.D O C Xv 1                     11
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 12 of 33



beforem a king h isph onea v a ila blet
                                      o UA , h edelet
                                                    edcert
                                                         a in t
                                                              extm essa g es. E xA .4, B ouch erD ep.

a t259 , 38 2-38 4. I m port
                           a nt
                              ly, B ouch erh a sa dm it
                                                      tedin Responset
                                                                    o UA 'sRequest
                                                                                 sforA dm issions

t
h a tUA didnotdirect
                   , inst
                        ruct
                           , encoura g e, orsug g estt
                                                     h a tB ouch erdelet
                                                                       ea nyt
                                                                            extm essa g esduring

h isem ploym ent
               , a ndnev era skedh im t
                                      o delet
                                            etext
                                                srela t
                                                      ing t
                                                          o M s. P a j
                                                                     a korh era lleg a t
                                                                                       ions. E x.

N . A ccording ly, ev en if UA h a d a dut
                                         yto m a int
                                                   a in ph ysica lcust
                                                                     odyof B ouch er'sph onea ft
                                                                                               erit

w a sim a g ed — no such dut
                           yexist
                                ed — t
                                     h a tfa ilurew ould noth a v eprev ent
                                                                          ed B ouch er'sprior

delet
    ion of h ist
               ext
                 s.

                    E . Th eM a rch 4t
                                     h H ea ring a ndt
                                                     h eC ourt
                                                             'sO rder.

                     h e M a rch 4th h ea ring on P la int
             D uring t                                   iff's M ot
                                                                  ion t
                                                                      o A m end t
                                                                                h e orig ina l com pla int
                                                                                                         ,

P la int
       iff nev ersug g est
                         ed t
                            h a ta ddit
                                      iona ldiscov eryw a snecessa ryt
                                                                     o exploret
                                                                              h ediscussionst
                                                                                            h at

a lleg edlyoccurreda tRela t
                           iv it
                               yF est2019 . A g a in, t
                                                      h et
                                                         opicsof Rela t
                                                                      iv it
                                                                          yF est2019 a ndM s. F inck

w erenotm ent
            ionedin a nyw a yduring t
                                    h eh ea ring .

             F urt
                 h er, P la int
                              iff t
                                  old t
                                      h ecourtt
                                              h a tno a ddit
                                                           ional discov eryw a srequired. Specifica lly,

a ft
   ercounsel st
              ated t
                   h a tP la int
                               iff disa g reed w it
                                                  h B ouch er's(notUA 's) a rg um entt
                                                                                     h a ta ddit
                                                                                               iona l

discov eryw a sneededon t
                        h eint
                             ent
                               iona lspolia t
                                            ion cla im , P la int
                                                                iff'scounselsa id:

             W eh a v eM r. B ouch er'stest im ony. W eh a v eUA 'st  est im ony. W eh a v ew h a t
                                                                                                  'sleft
             of th e ph one a nd t h e dev ices, a nd so t  h ere's rea lly not[sic] need for m ore
             deposit ionsorw rit t
                                 en discov ery. Th erecordiscom plet        ea nddiscov eryisclosed
             a nd w edon'tint   end t  o a sk fora nym orediscov erya sitrela t      est   oth at , a nd
             ca nnotseeh ow a nyof t    h eot h erpa rt
                                                      iesw ouldrequirediscov ery.

SeeE xA .5, H ea ring Tra nscriptExcerpt
                                       sa t9 :10-18 (M a r. 4, 2021) (em ph a sisa dded).

             D espit
                   eP la int
                           iff'scounsel'sa ssert
                                               ion t
                                                   h a tno a ddit
                                                                iona ldiscov eryw a snecessa ry, t
                                                                                                 h ecourt

a llow ed lim it
               ed discov eryon P la int
                                      iff'sspolia t
                                                  ion cla im a nyw a y, butspecifica llynot
                                                                                          ed t
                                                                                             h a tsuch

a ddit
     iona ldiscov eryw ouldbe"m inim a l." I d. a t48 :6 -7 . Th ecourtident
                                                                           ifiedt
                                                                                h eissuesrela t
                                                                                              edt
                                                                                                o

P la int
       iff'scla im of int
                        ent
                          iona lspolia t
                                       ion a sfollow s: "W h a tM s. P a j
                                                                         a kisa lleg ing ist
                                                                                           h a tB ouch er's

delet
    ion of da t
              a from h isph onea nd UA 'sfa iluret
                                                 o preserv eda t
                                                               a in it
                                                                     srecordsev idencest
                                                                                       h eir


18 202/7 /036 57 27 2.D O C Xv 1                        12
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 13 of 33



int
  entt
     o defea ta pot
                  ent
                    ia lla w suit
                                ." I d. a t55:16 -19 . Th eC ourta llow edlim it
                                                                               eddiscov eryon UA 's

ret
  ent
    ion policiesordocum entprot
                              ocolsrela t
                                        ing t
                                            o H RA na lyt
                                                        ics(id. a t56 :18 –57 :14) a nd a

H a lft
      im eH uddle(M yG a m eP la n perform a ncea ppra isa l) t
                                                              h a ta lleg edlyt
                                                                              ook pla cesh ort
                                                                                             lybefore

Paj
  a k w a st
           erm ina t
                   ed in D ecem ber2018 (id. a t59 :19 –6 1:17 ). Seea lso id. a t6 3:25 – 6 4:8 .

H ow ev er, t
            h ecourtdeem ed a sw ea ka nd circula rP la int
                                                          iff'sa rg um entt
                                                                          h a tt
                                                                               h erew a sev idenceof

UA 'sint
       entt
          o dest
               royev idencea nddefea tP la int
                                             iff'scla im sbeca useitdoesnoth a v et
                                                                                  h epurport
                                                                                           ed

ev idence(t
          oth eext
                 entitev erexist
                               ed) from H RA na lyt
                                                  icsa ndM yG a m eP la n. I d. a t56 :7 -17 .

             "A ft
                 erh ea ring a rg um ent
                                       ," on M a rch 8 , 2020, t
                                                               h eC ourtordered "lim it
                                                                                      ed discov ery for

ninet
    yda ys(9 0) fort
                   h epurposesof dev eloping P a j
                                                 a k'sint
                                                        ent
                                                          iona l spoliat
                                                                       ion cla im ." EC F N o.

29 2 a t2 (t
           h e"L im it
                     ed D iscov ery O rder"). I n connect
                                                        ion w it
                                                               h t
                                                                 h eL im it
                                                                          ed D iscov ery O rder,

P la int
       iff serv edUA w it
                        h 31docum entrequest
                                           sa nd12request
                                                        sfora dm ission, serv ed9 subpoena s

ducest
     ecum t
          o non-pa rt
                    iesforinform a t
                                   ion m ost
                                           lycov ered in h erdiscov eryrequest
                                                                             sto UA , a nd

h a srequest
           edorsubpoena ed10indiv idua lsfordeposit
                                                  ion (including a not
                                                                     h erUA 30(b)(6 ) not
                                                                                        ice

cont
   a ining 46 t
              opics).              I n response, UA h a s produced m ore t
                                                                         h a n 3,000 a ddit
                                                                                          iona l pa g es

docum ent
        ation. P la int
                      iff a lso h a sserv ed "I nit
                                                  ia lD isclosures" reg a rding h erspolia t
                                                                                           ion cla im t
                                                                                                      h at

includesnotonlyM s. F inck, buta lso K rist
                                          in P . H erber, Esq., UA 'sM a na g ing C ounsel-L it
                                                                                              ig a t
                                                                                                   ion,

a ndt
    h elea dm em berof UA 'sin-h ouseleg a lt
                                            ea m on t
                                                    h eP a j
                                                           a klit
                                                                ig a t
                                                                     ion. SeeE x.I .

                    F . M s. F inck'sO bject
                                           ionsa ndUA 'sA t
                                                          tem pt
                                                               sTo Resolv et
                                                                           h eD isput
                                                                                    esReg a rding
                        th eSubpoena s.

             M s. F inckt
                        im elyserv edO bj
                                        ect
                                          ionst
                                              oth edocum entsubpoena on A pril26 , 2021. E x.A .

Th eO bj
       ect
         ionsnot
               edt
                 h a tt
                      h ediscov eryon M s. F inckisunt
                                                     im elybeca useM s. F incka ndh errole

in t
   h elit
        ig a t
             ion w eredisclosed m ont
                                    h sa g o, a nd st
                                                    a nda rd discov eryin t
                                                                          h eP a j
                                                                                 a klit
                                                                                      ig a t
                                                                                           ion isnow

closed. I d. F urt
                 h er, t
                       h eO bj
                             ect
                               ionsnot
                                     edt
                                       h a tP la int
                                                   iff isnow st
                                                              ra ying fa rout
                                                                            sidet
                                                                                h escopeof t
                                                                                           he

L im it
      edD iscov eryO rderbeca uset
                                 h einform a t
                                             ion soug h tfrom M s. F inckdoesnotform a nyba sis



18 202/7 /036 57 27 2.D O C Xv 1                       13
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 14 of 33



fort
   h e spolia t
              ion cla im in P la int
                                   iff's A m ended C om pla int
                                                              . M ostfunda m ent
                                                                               a lly, M s. F inck

obj
  ect
    ed beca uset
               h eSubpoena seeksdocum ent
                                        sreg a rding t
                                                     h eP a j
                                                            a k lit
                                                                  ig a t
                                                                       ion, including M s.

F inck'srolein responding t
                          o P la int
                                   iff'sdiscov ery, t
                                                    h a ta reclea rlya ndca t
                                                                            eg orica llypriv ileg eda nd

lit
  ig a t
       ion w ork-productprot
                           ect
                             ed.

             P riort
                   oth eserv iceof M s. F inck'ssubpoena s, UA a t
                                                                 tem pt
                                                                      ed t
                                                                         o neg ot
                                                                                ia t
                                                                                   eth eirscope. O n

A pril6 , 2021, a ft
                   erreceiv ing a n a dv a ncedcopyof Exhibit1t
                                                              o M r. F inck'ssubpoena ducest
                                                                                           ecum ,

UA request
         edt
           h a tla ng ua g ebea ddedt
                                    oth edocum entrequest
                                                        sto m a keclea rt
                                                                        h a tP la int
                                                                                    iff w a snot

seeking docum ent
                sprot
                    ect
                      ed byt
                           h ea t
                                torney-clientpriv ileg eorw ork-productdoct
                                                                          rine. SeeE x.

O , J. H a rrison em a il (A pr. 6 , 2021). A sitrela t
                                                      ed t
                                                         oth eRela t
                                                                   iv it
                                                                       yF est2019 docum ent
                                                                                          s, UA

request
      edt
        h a tt
             h et
                im efra m ebelim it
                                  edt
                                    o beforeF ebrua ry10, 2021(t
                                                               h eda t
                                                                     ew h en P la int
                                                                                    iff first

disclosed M s. F inck), a sa nycom m unica t
                                           ionst
                                               h erea ft
                                                       erw ould clea rlybecov ered bya priv ileg e.

I d. P la int
            iff refused. SeeL . Rect
                                   orem a il(A pr. 7 , 2021), E x.P a t8 -9 .

             F ollow ing serv iceof M s. F inck'sobj
                                                   ect
                                                     ions, on A pril27 , 2021, counselforM s. F incka nd

M s. P a j
         a k h eld a t
                     eleph oneconferencereg a rding t
                                                    h eO bj
                                                          ect
                                                            ions, during w h ich UA 'sa nd M s.

F inck'sposit
            ionsa st
                   oth epriv ileg eda ndprot
                                           ect
                                             edinform a t
                                                        ion w a sreit
                                                                    era t
                                                                        edt
                                                                          o P la int
                                                                                   iff. SeeA .

A skew em a il (A pr. 28 , 2021), E x. P a t3-5 (reca pping ph oneconference). D uring t
                                                                                       h a tca ll,

P la int
       iff'scounsel a ssert
                          ed t
                             h a th ebeliev ed t
                                               h a tM s. F inck'sobj
                                                                   ect
                                                                     ionsw erenotm a dein "g ood

fa it
    h "a ndt
           h a tundersig nedcounselh a deng a g edin "sa nct
                                                           iona ble"conduct(upon being ch a lleng ed

t
o pointoutspecifics, P la int
                            iff's counsel sa w fitt
                                                  o m odify t
                                                            h a ta ccusa t
                                                                         ion t
                                                                             o "pot
                                                                                  ent
                                                                                    ia lly

sa nct
     iona bleconduct
                   "). SeeL .R. 104.7 C ert
                                          ifica t
                                                e. H ea rg uedt
                                                              h a tfa ct
                                                                       srela t
                                                                             ing t
                                                                                 o Rela t
                                                                                        iv it
                                                                                            yF est

2019 w ere cov ered in t
                       h e L im it
                                 ed D iscov ery O rdera nd st
                                                            ated t
                                                                 h a tundera "not
                                                                                ice plea ding

st
 a nda rd" P la int
                  iff w a snotrequired t
                                       o plea d t
                                                h osefa ct
                                                         sin h erA m ended C om pla int
                                                                                      , m uch less

ra iset
      h em w it
              h t
                h eC ourtforconsidera t
                                      ion w h en ruling on h erM ot
                                                                  ion t
                                                                      o A m end. E x. P a t4-5.




18 202/7 /036 57 27 2.D O C Xv 1                     14
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 15 of 33



P la int
       iff a lso a rg ued t
                          h a tM s. F inck a nd UA eng a g ed in conductt
                                                                        h a trenderst
                                                                                    h eirpriv ileg ed

com m unica t
            ionsdiscov era bleundert
                                   h ecrim e-fra ud doct
                                                       rine, butdid notpresenta ny fa ct
                                                                                       sto

supportt
       h isa ssert
                 ion. I d. a t3-4. P la int
                                          iff'scounsela lso st
                                                             ated, w it
                                                                      h outcit
                                                                             ing a nya ut
                                                                                        h orit
                                                                                             y, t
                                                                                                h at

if a priv ileg elog w a snotproduced, ev en forpost
                                                  -lit
                                                     ig a t
                                                          ion com m unica t
                                                                          ionsa nddocum ent
                                                                                          s, t
                                                                                             h en

priv ileg eisw a iv ed. I d. a t4. W h en a sked fora ut
                                                       h orit
                                                            yforcert
                                                                   a in posit
                                                                            ions, P la int
                                                                                         iff'scounsel

t
oldundersig nedcounselt
                      o "fireup W est
                                    la w " a ndfinditourselv es. SeeL .R. 104.7 C ert
                                                                                    ifica t
                                                                                          e.

             H oursla t
                      er, P la int
                                 iff forw a rdeda priorem a ilst
                                                               ring a nda dv isedt
                                                                                 h a titcont
                                                                                           a inedP la int
                                                                                                        iff's

posit
    ion reg a rding t
                    h epriv ileg elog a ndt
                                          h escopeof t
                                                     h eexam ina t
                                                                 ion of M s. F inck. SeeL . Rect
                                                                                               or

em a il(A pril27 , 20215:09 P M ), E x. P . a t5. W it
                                                     h in 24h ours, M s. F inckresponded, a ddressed

t
h eca sela w ident
                 ifiedbyP la int
                               iff, a nda skedforP la int
                                                        iff'sa ut
                                                                h orit
                                                                     yth a tW estVirg inia 'sna rrow

crim e-fra ud except
                   ion a pplied t
                                o a spolia t
                                           ion cla im , w h en M s. F inck'sresea rch sug g est
                                                                                              ed t
                                                                                                 h a tit

w ouldnota pply. M s. F incka lso request
                                        eda ut
                                             h orit
                                                  ysupport
                                                         ing P la int
                                                                    iff'sposit
                                                                             ion t
                                                                                 h a ta priv ileg e

log isrequiredforcom m unica t
                             ionst
                                 h a tt
                                      ookpla ceduring t
                                                      h elit
                                                           ig a t
                                                                ion in w h ich t
                                                                               h ediscov eryw a s

propounded, a sM s. F inckfound a ut
                                   h orit
                                        yth a tin such circum st
                                                               a nce, a log w a snotrequired. I d.

a t4, A . A skew em a il (A pr. 28 , 2021 4:54 P M ). F ina lly, P la int
                                                                        iff w a sa sked t
                                                                                        h reequest
                                                                                                 ions

orig ina llyra ised in t
                       h einit
                             ia lph oneca ll, t
                                              o w h ich sh eh a d notresponded, na m ely:(1) w h o w a s

h er"source" forh er"first
                         -h a nd a ccount
                                        " of M s. F inck'spurport
                                                                ed st
                                                                    atem ent
                                                                           sa tRela t
                                                                                    iv it
                                                                                        yF est

2019 ;14 (2) w h a tw a st
                         h eev idencesh ow ing t
                                               h a tUA (orM s. F inck) direct
                                                                            ed B ouch ert
                                                                                        o delet
                                                                                              e

t
ext
  s;a nd(3) w h a tw a st
                        h eev idencet
                                    h a tM s. F inckh a deng a g edin a nyt
                                                                          ypeof "crim e"or"fra ud."

I d. a t5.15


14
    P la intiff nev erresponded tot h isquest  ion. H ow ev er, a sprev iouslym ent   ioned, on A pril 28 th
P la int iff disclosed a la w yerfrom t h e la w firm represent   ing h er, M s. F rye, a s a n a tt
                                                                                                   endee of
Rela t  iv it
            yF est2019 . Th isdisclosurew a snev ersentt  o undersig nedcounselbyP la int      iff'scounsel.
15
  M s. F inckreliedin pa rton B a rberv . Sedg w ickC la im sM g m t. Serv s., I nc., N o. 3:14-C V-27 349 ,
2015W L 6 126 8 41, a t* 2(S.D . W .Va . O ct. 16 , 2015), a ca sein w h ich P la int iff'scurrentcounsel,


18 202/7 /036 57 27 2.D O C Xv 1                       15
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 16 of 33



             Ra t
                h ert
                    h a n subst
                              a nt                o M s. F inck'sinquiries, on A pril29 th, j
                                 iv elyresponding t                                         ustt
                                                                                               w o da ys

a ft
   ercounselh a dt
                 h einit
                       ia lt
                           eleph oneconference, in a n ea rlym orning em a il, P la int
                                                                                      iff a dv isedt
                                                                                                   h at

sh eh a dunila t
               era llydet
                        erm inedt
                                h a tt
                                     h epa rt
                                            iesw erea ta n im pa ssea ndt
                                                                        h a tt
                                                                             h eC ourtneededt
                                                                                            o be

inv olv ed. I d. a t3, L . Rect
                              orem a il(A pr. 29 , 20215:52A M ). D espit
                                                                        eP la int
                                                                                iff'sunw illing nesst
                                                                                                    o

m a kea sincerea t
                 tem ptt
                       o resolv et
                                 h edisput
                                         e, M s. F inckrespondedbeforenoon t
                                                                           h a tda y, cont
                                                                                         inued

t
o la youth erposit
                 ion w it
                        h support
                                ing a ut
                                       h orit
                                            y, andinv it
                                                       edP la int
                                                                iff t
                                                                    o discusst
                                                                             h em a t
                                                                                    terfurt
                                                                                          h er,

including a specific requestt
                            o det
                                erm inet
                                       h eproperscopeof a nydeposit
                                                                  ion of M s. F inck. I d. a t

1-2, A . A skew em a il(A pr. 29 , 202111:25A M ). B utP la int
                                                              iff'srefusa lt
                                                                           o eng a g ew a sst
                                                                                            ea dfa st
                                                                                                    ,

a nd w it
        h in h oursof M s. F inck'sresponse, P la int
                                                    iff'scounselindica t
                                                                       ed t
                                                                          h a tsh ew ould befiling a

m ot
   ion t
       o com pelw it
                   h t
                     h isC ourt
                              , a requestt
                                         h a tt
                                              h em a t
                                                     terbet
                                                          ra nsferred ba ckt
                                                                           o W estVirg inia ,

a nda requestforexpedit
                      edbriefing . E x.Q , L . Rect
                                                  orem a il(A pr. 29 , 20211:01P M ).

             Th enextda y, P la int
                                  iff'scounselch a ng ed t
                                                         a ckt
                                                             o a ssertfort
                                                                         h efirstt
                                                                                 im et
                                                                                     h a tt
                                                                                          h epriv ileg e

a ndprot
       ect
         ion issuespert
                      a ining t
                              oth eSubpoena sdirect
                                                  edt
                                                    o M s. F inckh a da lrea dybeen decided

in t
   h eP a j
          a klit
               ig a t
                    ion, represent
                                 ing t
                                     h a t"Th ea t
                                                 ta ch ed orderdenying UnderA rm our'sobj
                                                                                        ect
                                                                                          ions

t
oth eP la int
            iff's30(b)6 ) deposit
                                ion not
                                      iceisdisposit
                                                  iv eof t
                                                         h epriv ileg e, w orkproducta ndrela t
                                                                                              ed

obj
  ect
    ionst
        h a tyou h a v ea ssert
                              edw it
                                   h reg a rdt
                                             o M s. F ink'sdocum enta nd deposit
                                                                               ion subpoena s."

E x.R, L . Rect
              orem a il(A pr. 30, 2021), a t
                                           ta ch ing O rder(EC F N o. 251). Th eO rderrelied on by

P la int
       iff, h ow ev er, sa ysno such t
                                     h ing a nd, on t
                                                    h enextbusinessda y, M s. F incka ndUA m a det
                                                                                                 h at

clea r. E x.S, A . A skew em a il(M a y3, 2021).

             I n rea lit
                       y, a rev iew of t
                                       h e underlying briefing , h ea ring t
                                                                           ra nscript
                                                                                    , a nd orderof U.S.

M a g ist
        ra t
           eJudg eM ich a elJ. A loia llsupportM s. F inck'sO bj
                                                               ect
                                                                 ionson t
                                                                        h eba sisof priv ileg ea nd



L a rryRect or, a rg ued on beh a lf of a St
                                           ept
                                             oe& Joh nson, P L L C la w yerw h o h a d been subpoena ed
th a tth e crim e-fra ud except    ion could notinv a de priv ileg ed a nd w ork-productprot      ected
inform a tion.


18 202/7 /036 57 27 2.D O C Xv 1                     16
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 17 of 33



w ork productprot
                ect
                  ion. E x. S. I n pa rt
                                       icula r, in response t
                                                            o UA 'sconcernst
                                                                           h a tP la int
                                                                                       iff's

corpora t
        e desig nee t
                    opics soug h tt
                                  o inv a de t
                                             h e at
                                                  torney-clientpriv ileg e a nd w ork-product

prot
   ect
     ion, P la int
                 iff represent
                             edt
                               h a tsh esoug h tonlyt
                                                    h e"ba refa ct
                                                                 s"a nd"doesnotseekt
                                                                                   o discov er

t
h em ent
       a l im pressionsora dv iceof counsel a st
                                               h ey rela t
                                                         eto UnderA rm our'sdefenses." I d.

(quot
    ing EC F N o. 224a t13). Th eC ourtspecifica llyreliedon P la int
                                                                    iff'srepresent
                                                                                 ation a st
                                                                                          h eba sis

forruling t
          h a tt
               h e30(b)(6 ) deposit
                                  ion couldproceeda snot
                                                       iced, a nd UA couldobj
                                                                            ectin rea lt
                                                                                       im e

"sh ouldP la int
               iff'scounselst
                            ra yfrom perm issiblelinesof quest
                                                             ioning in t
                                                                       h isreg a rd." I d. (quot
                                                                                               ing

EC F N o. 236 a t2-3). N ot
                          h ing a boutUA 'sobj
                                             ect
                                               ionst
                                                   oth a tO rder, ort
                                                                    h eC ourt
                                                                            'sO rderov erruling

t
h eobj
     ect
       ions, a ffect
                   ed t
                      h escopeof t
                                 h epriv ileg ea nd prot
                                                       ect
                                                         ion, ort
                                                                h eperm issibleboundsof

discov ery. I d.

             M s. F inck a nd UA oncea g a in inv it
                                                   ed P la int
                                                             iff t
                                                                 o discusst
                                                                          h em a t
                                                                                 terfurt
                                                                                       h era nd a sked

P la int
       iff t
           o a dv iseif sh est
                             illint
                                  ended t
                                        o filea m ot
                                                   ion t
                                                       o com pel. I d. A sh a d been ra ised in t
                                                                                                he

init
   ia lph oneca ll(a nd consist
                              entw it
                                    h UA 'sposit
                                               ion beforet
                                                         h esubpoena w a sserv ed, E x.P a t8 -

9 ), P la int
            iff w a s rem inded t
                                h a tUA 's posit
                                               ion a lig ned w it
                                                                h M s. F inck's a nd t
                                                                                     h a tif sh e w a s

det
  erm inedt
          o pursuet
                  h a tm a t
                           ter, UA w ouldbefiling a m ot
                                                       ion t
                                                           o qua sh . E x.S a t2. P la int
                                                                                         iff h a s

notresponded.16




16
    O n A pril30, 2021, UA produced docum ent            sresponsiv et     o P la int iff'sRequest   sforP roduct   ion
of D ocum ent    srela ted to Rela tiv ityF est2019 . Th esedocum ent          s, a lth oug h notrelev a ntundert    he
O rderforL im it    edD iscov ery, w ereprov idedin a n effortt        o st rea m linet   h em oreim port  a ntdisput e
a st o priv ileg ed a nd prot  ected inform a t ion. A long t   h esa m elines, on M a y4, 2021, a nd w it        h out
conceding t    h a tth einform a tion isrelev a ntt  ot  h eP a ja k litig a t
                                                                             ion (itisnot     ), M s. F inck produced
a ddit iona lnon-priv ileg edorprot    ecteddocum ent      srela tedt o Rela t  iv ityF est2019 . E x.T (T. C ooper
em a ilM a y4, 2021, including m essa g efrom A . A skew ). Th esedocum ent                  s, including M s. F inck's
h a ndw rit ten not esa ndpost   sfrom socia lm edia a ccount      st o w h ich UA didnoth a v ea ccess, a renot
relev a nt , buta reresponsiv et    ot  h eF irsta nd Second B ullet        sin t  h edocum entsubpoena by t         he
ov erbroa d t   erm s of t  h ose request  s. N eit  h er M s. F inck, nor UA , h ow ev er, produced a ny
com m unica t   ionsorot   h erdocum ent   screa t ed a ft erF ebrua ry10, 2021(w h en M s. F inck w a sfirst
ident  ified byP la int iff a sa w itness) t h a tm ig h tm ent ion orpert     a in to Rela t  iv it
                                                                                                   yF est2019 . A ny


18 202/7 /036 57 27 2.D O C Xv 1                         17
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 18 of 33



             H a v ing receiv edno responset
                                           o UA 'sla stsev era la t
                                                                  tem pt
                                                                       sto cont
                                                                              inuet
                                                                                  o m ov et
                                                                                          h edisput
                                                                                                  e

t
o a resolut
          ion, t
               h efollow ing D ocum entRequest
                                             sa rest
                                                   ill a tissue. P la int
                                                                        iff'sF irst
                                                                                  , Second,

Sev ent
      h , a ndEig h t
                    h B ulletP oint
                                  sea ch , byt
                                             h eirt
                                                  erm sa ndbyP la int
                                                                    iff'sposit
                                                                             ionst
                                                                                 a ken in follow -

up com m unica t
               ions, seekpriv ileg eda ndw ork-productprot
                                                         ect
                                                           edinform a t
                                                                      ion. A st
                                                                              oth eF irsta nd

Second B ullet
             s, beca use t
                         h ey a re notlim it
                                           ed in t
                                                 im e, t
                                                       h ese Request
                                                                   s cov er notonly

com m unica t
            ions M s. F inck m ig h th a v e h a d surrounding Rela t
                                                                    iv it
                                                                        y F est2019 it
                                                                                     self, buta lso

com m unica t
            ionst
                h a tw ouldh a v et
                                  a ken pla cea ft
                                                 erP la int
                                                          iff ident
                                                                  ifiedM s. F incka sa w it
                                                                                          nessba sed

on h erpa rt
           icipa t
                 ion in t
                        h a tconference. W orse, t
                                                 h eSev ent
                                                          h a nd Eig h t
                                                                       h B ullet
                                                                               sexplicit
                                                                                       lyseek

inform a t
         ion reg a rding t
                         h eUA leg a lt
                                      ea m 'seffort
                                                  sin t
                                                      h eP a j
                                                             a klit
                                                                  ig a t
                                                                       ion t
                                                                           o ret
                                                                               a in docum ent
                                                                                            sa nd

t
o respond t
          o P la int
                   iff'sdiscov ery. Th eseRequest
                                                sessent
                                                      ia llyspa n t
                                                                  h eent
                                                                       iret
                                                                          w o-plusyea rsof

lit
  ig a t
       ion sinceea rly2019 , w h en P la int
                                           iff'scounselfirstcont
                                                               a ct
                                                                  edUA .

III.         A pplica bleL eg a lSt
                                  a nda rds

                    A . W h en Q ua sh ing orM odifying a Subpoena I sRequired

             UnderRule45, "[o]n t
                                im elym ot
                                         ion, t
                                              h ecourtfort
                                                         h edist
                                                               rictw h erecom plia nceisrequired

m ustqua sh orm odifya subpoena t
                                h a t. . . requiresdisclosureof priv ileg ed orot
                                                                                h erprot
                                                                                       ect
                                                                                         ed

m at
   ter, if no except
                   ion orw a iv era pplies." F ed. R. C iv . P . 45(d)(3)(A )(iii)-(iv ). F urt
                                                                                              h erm ore,

underRule45(d)(1), "[a ] pa rt
                             yora t
                                  torneyresponsibleforissuing a nd serv ing a subpoena m ust

t
a kerea sona blest
                 epst
                    o a v oid im posing undueburden orexpenseon a person subj
                                                                            ectt
                                                                               othe

subpoena ." F ed. R. C iv . P . 45(d)(1);seea lso I nnov a t
                                                           iv eTh era pies, I nc. v . M eent
                                                                                           s, 302 F .R.D .

36 4, 37 7 -8 0(D . M d. 2014) (qua sh ing subpoena duet
                                                       o la ckof dem onst
                                                                        ra t
                                                                           ed need fordocum ent
                                                                                              s

a nd decla ring g rounds forqua sh ing subpoena under45 a s "co-ext
                                                                  ensiv e" w it
                                                                              h t
                                                                                h e Rule 26




such docum ent
             s, in t
                   h econt
                         extof a n ong oing lit
                                              ig a t
                                                   ion, a represum pt
                                                                    iv elym a de"beca useof"t
                                                                                            h at
lit
  ig a t
       ion.


18 202/7 /036 57 27 2.D O C Xv 1                     18
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 19 of 33



st
 a nda rd). "D ist
                 rictcourt
                         sa rea fforded broa d discret
                                                     ion w it
                                                            h respectt
                                                                     o discov eryg enera lly, a nd

m ot
   ionst
       o qua sh subpoena sspecifica lly." C ookv . H ow a rd, 48 4F . A pp'x8 05, 8 12(4t
                                                                                        h C ir. 2012);

seea lso F urlow v . Unit
                        ed St
                            ates, 55 F . Supp. 2d 36 0, 36 6 (D . M d. 19 9 9 ) ("Rule26 (c) confers

broa ddiscret
            ion on t
                   h et
                      ria lcourtt
                                o decidew h en a prot
                                                    ect
                                                      iv eorderisa ppropria t
                                                                            ea ndw h a tdeg ree

of prot
      ect
        ion isrequired").

             Th isC ourt
                       'sdiscret
                               ion isev en broa derw h en a na lyzing t
                                                                      h eburden on a non-pa rt
                                                                                             y, w h o is

ent
  it
   ledt
      o a ddit
             iona lprot
                      ect
                        ion from im propersubpoena st
                                                    h a n a pla int
                                                                  iff ordefenda nt
                                                                                 . See, e.g .,

Virg inia D ep'tof C orr. v . Jorda n, 9 21F .3d 18 0, 18 9 (4t
                                                              h C ir. 2019 ) ("W h en discov eryissoug h t

from nonpa rt
            ies, h ow ev er, it
                              sscopem ustbelim it
                                                edev en m ore. . . . A m oredem a nding v a ria ntof

t
h e proport
          iona lit
                 y a na lysis t
                              h erefore a pplies w h en det
                                                          erm ining w h et
                                                                         h er, under Rule 45, a

subpoena issued a g a insta nonpa rt
                                   y'subj
                                        ect
                                          sa person t
                                                    o undueburden' a nd m ustbequa sh ed or

m odified.");I n reSubpoena of D a nielD ra sin, N o. 13-00304-EL H , 2014W L 58 58 14, a t* 5-6 (D .

M d. F eb. 12, 2014) ("Th eseburdensa repa rt
                                            icula rlyt
                                                     roubling considering t
                                                                          h a tD ra sin h a snotbeen

a ccused of a nyilleg a lit
                          y, norish ea defenda ntin t
                                                    h eC olora do A ct
                                                                     ion.";concluding t
                                                                                      h a tissuing

court
    'sorderforlea v et
                     o serv e subpoena underRule26 did notprecludecom plia ncecourt
                                                                                  's

sepa ra t
        ea na lysisunderRule45). I n t
                                     h a treg a rd, t
                                                    h erequest
                                                             ing pa rt
                                                                     ym ustdem onst
                                                                                  ra t
                                                                                     eth a tt
                                                                                            he

discov erysoug h tw ill h a v em oret
                                    h a n a dem inim isbenefitov era nd a bov ew h a tt
                                                                                      h erequest
                                                                                               ing

pa rt
    ya lrea dyh a s, a nd t
                          h a tout
                                 w eig h st
                                          h eburden on t
                                                       h erecipienta nd ot
                                                                         h ersw h o a rea ffect
                                                                                              ed, in

t
erm sof t
        im e, expense, a ndpriv a cya ndbusinessint
                                                  erest
                                                      s. Jorda n, 9 21F .3da t19 0-9 1.

                    B . M ot
                           ion fora P rot
                                        ect
                                          iv eO rder

             "A pa rt
                    yora nyperson from w h om discov eryissoug h tm a ym ov efora prot
                                                                                     ect
                                                                                       iv eorderin

t
h ecourtw h eret
               h ea ct
                     ion ispending — ora sa n a lt
                                                 erna t
                                                      iv eon m a t
                                                                 tersrela t
                                                                          ing t
                                                                              o a deposit
                                                                                        ion, in

t
h ecourtfort
           h edist
                 rictw h eret
                            h edeposit
                                     ion w illbet
                                                a ken." F ed. R. C iv . P . 26 (c)(1). "Th ecourt

m a y, forg ood ca use, issuea n ordert
                                      o prot
                                           ecta pa rt
                                                    yorperson from a nnoya nce, em ba rra ssm ent
                                                                                                ,


18 202/7 /036 57 27 2.D O C Xv 1                     19
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 20 of 33



oppression, orundueburden orexpense, including . . . forbidding t
                                                                h edisclosureordiscov ery[.]"

F ed. R. C iv . P . 26 (c)(1)(a ). "Th isundueburden ca t
                                                        eg ory'encom pa ssessit
                                                                              ua t
                                                                                 ionsw h ere[a pa rt
                                                                                                   y]

seeksinform a t
              ion irrelev a ntt
                              oth eca se.'" C olum bia G a sTra nsm ission, LLC v . 252,07 1A cresin

B a lt
     . C ount
            y, N o. EL H -15-3402, 2016 W L 7 16 7 9 7 9 , * 2(D . M d. D ec. 8 , 2016 ) (quot
                                                                                             ing U.S. H om e

C orp. v . Set
             tlersC rossing , LLC , N o. D K C -08 -18 6 3, 2013 W L 553028 2, a t* 7 (D . M d. O ct
                                                                                                   . 3,

2013)) (cit
          ationsom it
                    ted). "Th us, 'if t
                                      h ediscov erysoug h th a sno bea ring on a n issueof m a t
                                                                                               eria l

fa ct
    '— i.e., if itisnotrelev a nt
                                — 'a prot
                                        ect
                                          iv eorderisproper.'" I d. (cit
                                                                       ationsom it
                                                                                 ted).

             Th eRulesst
                       atet
                          h a t"t
                                h escopeof discov eryisa sfollow s:P a rt
                                                                        iesm a yobt
                                                                                  a in discov ery

reg a rding a nynonpriv ileg edm a t
                                   tert
                                      h a tisrelev a ntt
                                                       o a nypa rt
                                                                 y'scla im ordefensea ndproport
                                                                                              iona l

t
oth eneedsof t
             h eca se[.]" F ed. R. C iv . P . 26 (b)(1) (em ph a sisa dded). C ourt
                                                                                  s"consider[] t
                                                                                               he

im port
      a nceof t
              h eissuesa tst
                           a kein t
                                  h ea ct
                                        ion, t
                                             h ea m ountin cont
                                                              rov ersy, t
                                                                        h epa rt
                                                                               ies' rela t
                                                                                         iv e

a ccesst
       o relev a ntinform a t
                            ion, t
                                 h epa rt
                                        ies'resources, t
                                                       h eim port
                                                                a nceof t
                                                                        h ediscov eryin resolv ing

t
h eissues, a nd w h et
                     h ert
                         h eburden orexpenseof t
                                               h eproposed discov ery out
                                                                        w eig h sit
                                                                                  slikely

benefit
      ." I d. H ow ev er, sim plybeca use"request
                                                edinform a t
                                                           ion isdiscov era bleunderRule26 does

notm ea n t
          h a tdiscov erym ustbeh a d." N ich ola sv . W yndh a m I nt
                                                                     'l. I nc., 37 3F .3d 537 , 543(4t
                                                                                                     h

C ir. 2004). Rule26 (b)(2)(C ) prov idest
                                        h a ta dist
                                                  rictcourtm a ylim it"t
                                                                       h efrequencyorext
                                                                                       entof"

discov ery ot
            h erw iseperm it
                           ted undert
                                    h eRulesif itconcludest
                                                          h a t"(i) t
                                                                    h ediscov ery soug h tis

unrea sona blycum ula t
                      iv eorduplica t
                                    iv e, orca n beobt
                                                     a ined from som eot
                                                                       h ersourcet
                                                                                 h a tism ore

conv enient
          , lessburdensom e, orlessexpensiv e;(ii) t
                                                   h epa rt
                                                          yseeking discov eryh a sh a d a m ple

opport
     unit
        yto obt
              a in t
                   h einform a t
                               ion bydiscov eryin t
                                                  h ea ct
                                                        ion;or(iii) t
                                                                    h eburden orexpenseof

t
h eproposeddiscov eryout
                       w eig h sit
                                 slikelybenefit. . . ." M a x
                                                            tena , I nc. v . M a rks, 28 9 F .R.D . 427 ,

a t434(D . M d. 2012) (quot
                          ing F ed. R. C iv . P . 26 (b)(2)(C )(i)-(iii)).




18 202/7 /036 57 27 2.D O C Xv 1                    20
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 21 of 33



                    C . C h oiceof L a w — W estVirg inia P riv ileg eL a w a nd F edera l W ork-P roduct
                        L a w A pply

             In t
                h eP a j
                       a kL it
                             ig a t
                                  ion, subj
                                          ectm a t
                                                 terj
                                                    urisdict
                                                           ion isprem ised on div ersit
                                                                                      yof cit
                                                                                            izensh ip.

A m . C om pl. EC F N o. 26 7 -1. P la int
                                         iff'scla im sa ll a riseunderW estVirg inia st
                                                                                      atela w . I d.

Th erefore, pursua ntt
                     o Rule501of t
                                 h eF edera lRulesof Ev idence, W estVirg inia la w cont
                                                                                       rolsw it
                                                                                              h

respectt
       o at
          torney-clientpriv ileg e. F ed. R. Ev id. 501("[I ]n a civ ilca se, st
                                                                               atela w g ov ernspriv ileg e

reg a rding a cla im ordefenseforw h ich st
                                          atela w suppliest
                                                          h eruleof decision.");C h esa pea ke&

O h io Ry. C o. v . K irw a n, 120F .R.D . 6 6 0, 6 6 4(S.D .W . Va . 19 8 8 ).

             B eca uset
                      h ew ork-productprot
                                         ect
                                           ion isnott
                                                    ech nica lly a priv ileg e, butra t
                                                                                      h era t
                                                                                            ypeof

im m unit
        yfrom discov ery, Rule501isina pplica ble. C ont
                                                       . C a s. C o. v . UnderA rm our, I nc., 537 F .

Supp. 2d 7 6 1, 7 6 9 (D . M d. 2008 ). Ra t
                                           h er, a pplica bilit
                                                              yof t
                                                                  h ew ork-productdoct
                                                                                     rineisa ssessed

a ccording t
           o federa lla w . I d.

I V.         A rg um ent

             I m port
                    a nt
                       ly, P la int
                                  iff doesnota rg ue— a ndca nnota rg uebeca uset
                                                                                h ereisno ev idence

— t
  h a tUA direct
               ed a nyonet
                         o delet
                               etext
                                   srela t
                                         ed t
                                            o P la int
                                                     iff'scla im s. I n fa ct
                                                                            , P la int
                                                                                     iff

concedest
        h a tUA "issued t
                        h ea ppropria t
                                      elit
                                         ig a t
                                              ion h old not
                                                          icest
                                                              o [it
                                                                  s]client
                                                                         sa nd t
                                                                               h erespect
                                                                                        iv e

recordscust
          odia n." SeeReportof t
                               h eP a rt
                                       ies' P la nning M eet
                                                           ing , EC F N o. 11 a t2. Th ereisno

disput
     eth a tUA 'sL it
                    ig a t
                         ion H oldcont
                                     a ineda n expressprov ision reg a rding t
                                                                             h epreserv a t
                                                                                          ion of a ny

a nda lldocum ent
                sa ndinform a t
                              ion, including t
                                             extm essa g es, rela t
                                                                  edt
                                                                    o C ynt
                                                                          h ia P a j
                                                                                   a k. M oreov er,

B ouch erunqua lifiedlya dm it
                             sth a th enev erdelet
                                                 ed t
                                                    extm essa g esa tUA 'sdirect
                                                                               ion, during h is

em ploym ent
           , orrela t
                    ing t
                        o M s. P a j
                                   a k orh era lleg a t
                                                      ions. E x. N , B ouch er'sResponsest
                                                                                         o UA 's

RF A s(A pr. 30, 2021).

             Th ereisa lso no disput
                                   eth a tw h a t
                                                ev erpa stpra ct
                                                               icest
                                                                   h a tw erepurport
                                                                                   edlybeing discussed

during t
       h e2019 pa nela renot being used in t
                                           h eP a j
                                                  a klit
                                                       ig a t
                                                            ion. D espit
                                                                       eth efa ctt
                                                                                 h a tt
                                                                                      h ea lleg ed



18 202/7 /036 57 27 2.D O C Xv 1                         21
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 22 of 33



pa ste-discov erypra ct
                      icesof UA a renotbeing usedin t
                                                    h ePa j
                                                          a klit
                                                               ig a t
                                                                    ion a ndt
                                                                            h ereisno ev idence

in t
   h ePa j
         a klit
              ig a t
                   ion t
                       h a tUA inst
                                  ruct
                                     ed a nyperson t
                                                   o delet
                                                         etextm essa g esin cont
                                                                               ra v ent
                                                                                      ion of

it
 sclea rdirect
             iv ein it
                     sL it
                         ig a t
                              ion H old, P la int
                                                iff seeksdiscov eryof t
                                                                      h isirrelev a ntinform a t
                                                                                               ion by

w a yof docum ent
                sa ndt
                     est
                       im onyfrom M s. F inck, a UA em ployeea ndm em berof t
                                                                            h eUA in-h ouse

lit
  ig a t
       ion t
           ea m w orking on t
                            h eP a j
                                   a klit
                                        ig a t
                                             ion.

             F urt
                 h er, t
                       h isdiscov eryisunt
                                         im ely. D iscov eryclosedon F ebrua ry15, 2021. To t
                                                                                            h eext
                                                                                                 ent

P la int
       iff a rg uest
                   h a tt
                        h isdiscov eryist
                                        im elyundert
                                                   h eC ourt
                                                           'sO rderforL im it
                                                                            ed D iscov eryon

P la int
       iff's new ly-a dded cla im of int
                                       ent
                                         iona l spolia t
                                                       ion, t
                                                            h a ta rg um entis w it
                                                                                  h outm erit
                                                                                            . Th e

discussionst
           h a ta lleg edlyt
                           ookpla cea tRela t
                                            iv it
                                                yF est2019 do notserv ea sa ba sisforP la int
                                                                                            iff's

cla im of spolia t
                 ion. Th osepurport
                                  ed"fa ct
                                         s"a renota lleg eda nyw h erein t
                                                                         h eA m endedC om pla int
                                                                                                ,

orin P la int
            iff'sM ot
                    ion, norw eret
                                 h ey m ent
                                          ioned in t
                                                   h et
                                                      w o-h ourh ea ring beforet
                                                                               h ecourton

w h et
     h erlea v et
                o a m end sh ould beg ra nt
                                          ed. A ddit
                                                   iona lly, M s. F inckw a snotdisclosed (a nd st
                                                                                                 ill

h a snotbeen disclosed) byP la int
                                 iff a sh a v ing "discov era bleinform a t
                                                                          ion"rela t
                                                                                   ing t
                                                                                       o a nyt
                                                                                             h ing ot
                                                                                                    h er

t
h a n Rela t
           iv it
               yF est2019 . SeeE x.A .2.

             F ina lly, UA , notM s. F inck, ist
                                               h ecust
                                                     odia n of a v a stm a j
                                                                           orit
                                                                              yof t
                                                                                  h edocum ent
                                                                                             ssoug h t
                                                                                                     .

M s. F inck'seffort
                  s, inv olv em ent
                                  , know ledg e, a nd t
                                                      h elikereg a rding responsiv ediscov eryin t
                                                                                                 he

Paj
  a klit
       ig a t
            ion w a sdoneent
                           irelya tt
                                   h edirect
                                           ion of h erem ployer/client
                                                                     , UA orout
                                                                              sidecounsel.

To t
   h a tend, such docum ent
                          sa reprot
                                  ect
                                    ed from disclosurebyt
                                                        h ea t
                                                             torneyclientpriv ileg ea nd/or

t
h ew ork-productdoct
                   rine.

                    A . P la int
                               iff im properly seeksUA 'spriv ileg ed a nd prot
                                                                              ect
                                                                                ed inform a t
                                                                                            ion from
                        M s. F inck.

             A snot
                  ed, t
                      h epriv ileg ea na lysish ereisg ov erned by W estVirg inia la w . Th eSuprem e

C ourtof A ppea lsof W estVirg inia h a sh eld, "To sh ieldev idencefrom disclosureba sedupon t
                                                                                              h is

priv ileg e, cert
                a in enum era t
                              edcrit
                                   eria m ustbesa t
                                                  isfied.":



18 202/7 /036 57 27 2.D O C Xv 1                     22
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 23 of 33



             I n ordert o a sserta n a t
                                       torney-clientpriv ileg e, th reem a in elem ent sm ustbepresent   :
             (1) bot h pa rtiesm ustcont   em pla t
                                                  eth a tth ea t
                                                               torney-clientrela t   ionsh ip doesorw ill
             exist ;(2) th ea dv icem ustbesoug h tbyt     h eclientfrom t  h a ta t
                                                                                   torneyin h isca pa cit
                                                                                                        y
             a sa leg a la dv iser;(3) th ecom m unica t ion bet w een th ea ttorneya nd clientm ustbe
             ident ifiedt o beconfident   ia l.

St
 ateof W . Virg inia exrel. A llst
                                 ateI ns. C o. v . M a dden, 215W . Va . 7 05, 7 13–14, 6 01S.E.2d 25,

33–34(2004) (cit
               ationsom it
                         ted). M s. F inck, a sa pa ra leg a lw orking on beh a lf of UA 'sa t
                                                                                             torneys,

isa lso cov ered byt
                   h epriv ileg e. See, e.g ., O w ensv . F irstF a m . F in. Serv s., I nc., 37 9 F . Supp. 2d

8 40, 8 48 (S.D . M iss. 2005) ("W h en a pa ra leg a lw orkson beh a lf of a la w yerw h o isrepresent
                                                                                                      ing a

client
     , '[t
         ]h ea t
               torney-clientpriv ileg ea ppliesw it
                                                  h equa lforcet
                                                               o pa ra leg a ls.'"(quot
                                                                                      ing 8 1A m . Jur.

     nesses§ 400(2005))).17
2dW it

                                   1. Th e Subpoena s im properly seek priv ileg ed a nd w ork-product
                                     protectedm a t
                                                  eria l.

             A st
                oth eP la int
                            iff'srequest
                                       sth em selv es, com m unica t
                                                                   ionst
                                                                       h a tcould beresponsiv et
                                                                                               othe

F irsta nd Second B ullet
                        s, reg a rding Rela t
                                            iv it
                                                yF est2019 butm a dea ft
                                                                       erP la int
                                                                                iff disclosed M s.

F incka sa w it
              nessba sedon h erpa rt
                                   icipa t
                                         ion a tt
                                                h a tconference, w erea llm a dein t
                                                                                   h ecourseof t
                                                                                               he

UA leg a lt
          ea m represent
                       ing it
                            sclient
                                  , in t
                                       h eirca pa cit
                                                    ya sleg a lpra ct
                                                                    it
                                                                     ioners, a ndin a confident
                                                                                              ia l


17
    UA h a sst     a nding t  o ch a lleng et   h eSubpoena sbeca useUA h a sa persona lrig h tin t             h edocum ent    s
a nd t  estim onysoug h t       , a nd ist  h eh olderof t   h epriv ileg ea st   ot  h a tinform a t ion. E .g ., I n reG ra nd
JuryI nv est     ig a t ion, N o. M C 17 -2336 (B A H ), 2017 W L 48 9 8 143, a t* 5n.4(D .D .C . O ct                . 2, 2017 )
(a ssert  ion of persona l rig h tt         o at  torney-clienta nd w ork-productpriv ileg e confers st               a nding t o
ch a lleng esubpoena (cit           ing Unit   ed St  atesv . I dem a , 118 F . A pp'x7 40(4t        h C ir. 2005))). UA , a s
t h eclient   , ist   h eh olderof t     h epriv ileg e. M t  . H a w leyI ns. C o. v . F elm a n Prod., I nc., 27 1F .R.D .
125, 132 (S.D .W . Va . 2010), obj                ectionsov erruled sub nom . F elm a n Prod., I nc. v . I ndus. Risk
I nsurers, N o. 3:09 -048 1, 2010W L 29 447 7 7 (S.D . W .Va . July23, 2010) ("I tisw ell-set                           tled t
                                                                                                                             h at
t h eclientist       h eh olderof t     h epriv ileg e."). UA 'sleg a lt     ea m , a scounsel, ow nst      h ew orkproduct     .
St  at eexrel. A llst     at eI ns. C o. v . G a ug h a n, 203W . Va . 358 , 37 5& n.33, 508 S.E.2d7 5, 9 2(19 9 8 )
(not   ing th a tt  h ea t torneyh a st    h eexclusiv erig h tt   o inv oket   h ew ork-productprot       ect ion). A ndUA ,
a st  h eem ployer, ist       h eow nerof a llt     h edocum ent    s. I d. (a pplying t   h ea uth orit yto inv okeorw a iv e
w ork-productprot           ect ion t ot  h einsurer/clientforin-h ousecla im docum ent               s). UA a nd M s. F inck
h a v e bot  h expressly inv oked t           h e priv ileg e a nd supplied t     h e inform a t  ion required underRule
45(e)(2), v ia obj        ections, a sw ella st     h efollow -up com m unica t       ionsin counsel'seffort        st o resolv e
t h edisput    es. UA a ndM s. F inckh a v ebot           h fulfilleda llprerequisit       estot h isM ot  ion.


18 202/7 /036 57 27 2.D O C Xv 1                             23
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 24 of 33



m a nner. L ikew ise, a llof t
                             h ecom m unica t
                                            ionst
                                                h a tP la int
                                                            iff seeksin t
                                                                        h eSev ent
                                                                                 h a ndEig h t
                                                                                             h B ullet
                                                                                                     s,

reg a rdlessof t
               h eda t
                     e, m eetea ch of t
                                      h et
                                         h reeelem ent
                                                     sof priv ileg e. I ndeed, P la int
                                                                                      iff concedest
                                                                                                  h at

sh eisseeking priv ileg ed inform a t
                                    ion a nd prot
                                                ect
                                                  ed w ork product
                                                                 . E .g ., E x. P , L . Rect
                                                                                           orem a il

(A pr. 29 , 20215:52A M ).

             A sfort
                   h ea na lysisof w ork-product
                                               ,to det
                                                     erm inew h et
                                                                 h era docum entw a sprepa red in

a nt
   icipa t
         ion of lit
                  ig a t
                       ion, t
                            h isC ourtusest
                                          h e"beca useof"t
                                                         estout
                                                              linedin N a t
                                                                          iona lUnion F ireI ns.

C o. of Pit
          tsburg h v . M urra ySh eetM et
                                        a l C o., 9 6 7 F .2d 9 8 0, 9 8 4 (4t
                                                                             h C ir. 19 9 2). SeeSh erv .

B a rcla ysC a p. I nc., N o. EL H -11-19 8 2, 2013W L 327 9 8 01, a t* 3(D . M d. June26 , 2013) (h olding

t
h a tw orkproductprot
                    ect
                      ion a pplied t
                                   o precludeopponent
                                                    'sa ccesst
                                                             o sprea dsh eetof inform a t
                                                                                        ion

com piled bycounsel from ot
                          h erw isediscov era blesources). Undert
                                                                h isst
                                                                     a nda rd, a docum entis

"prepa red beca use of t
                       h e prospectof lit
                                        ig a t
                                             ion w h en t
                                                        h e prepa rerfa ces a n a ct
                                                                                   ua l cla im ora

pot
  ent
    ia l cla im follow ing a n a ct
                                  ua l ev entorseries of ev ent
                                                              sth a trea sona bly could resultin

lit
  ig a t
       ion." Sh er, 2013W L 327 9 8 01, a t* 3(cit
                                                 ing N a t
                                                         iona lUnion, 9 6 7 F .2da t9 8 4). A sw it
                                                                                                  h t
                                                                                                    he

at
 torney-clientpriv ileg e, t
                           h ew ork-productprot
                                              ect
                                                ion cov ersm a t
                                                               eria lsprepa redbyM s. F incka sa

pa ra leg a l. See, e.g ., 1 A m . Jur. Tria ls27 5 ("A t
                                                        torneyw ork productprepa red bya pa ra leg a l is

prot
   ect
     ed w it
           h equa l force by a t
                               torney w ork productrule a sisa ny t
                                                                  rial prepa ra t
                                                                                ion m a t
                                                                                        eria l

prepa red bya n a t
                  torneyin a nt
                              icipa t
                                    ion of lit
                                             ig a t
                                                  ion." (cit
                                                           ing W a l-M a rtSt
                                                                            ores, I nc. v . D ickinson,

29 S.W .3d7 9 6 (K y. 2000))).

             I tisclea rin t
                           h isca set
                                    h a tM s. P a j
                                                  a k w a spursuing lit
                                                                      ig a t
                                                                           ion a g a instUA a tt
                                                                                               h et
                                                                                                  im et
                                                                                                      he

docum ent
        ssh eisseeking w erecrea t
                                 ed. A st
                                        oth eF irsta ndSecondB ullet
                                                                   sin P la int
                                                                              iff'sdocum ent

request
      s, during t
                h et
                   im eperiodsinceF ebrua ry10, 2021, w h en P la int
                                                                    iff disclosedM s. F incka sa

w it
   nessba sed on h era ppea ra ncea tRela t
                                          iv it
                                              y F est2019 , t
                                                            h ecom m unica t
                                                                           ionsa nd docum ent
                                                                                            s

soug h tfrom M s. F inck, a nd a ny t
                                    est
                                      im ony rela t
                                                  ed t
                                                     oth em , encom pa ssUA 'sa ssessm ent
                                                                                         sa nd




18 202/7 /036 57 27 2.D O C Xv 1                     24
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 25 of 33



a na lysisof fa ct
                 sa ndleg a lissuesin t
                                      h isca serela t
                                                    edt
                                                      oth a tconferencea ndM s. F inck'spa rt
                                                                                            icipa t
                                                                                                  ion

in it
    . Th eSev ent
                h a nd Eig h t
                             h B ullet
                                     sg o ev en furt
                                                   h er, seeking M s. F inck'sa nd UA 'sm ent
                                                                                            al

im pressionsreg a rding UA 'sleg a ldut
                                      iesof preserv a t
                                                      ion, a sw ella sj
                                                                      udg m ent
                                                                              sa st
                                                                                  o responsiv eness

a nd discov era bilit
                    yof docum ent
                                s. Th isisopinion w orkproductt
                                                              h a tisnotsubj
                                                                           ectt
                                                                              o discov ery

from a nysource. SeeC ont
                        'lC a s. C o., 537 F . Supp. 2da t7 7 1n.8 (cit
                                                                      ing , am ong ot
                                                                                    h ers, N ut
                                                                                              ra m a x

La bs., I nc. v . Tw in La bs., I nc. 18 3F .R.D . 458 , 46 2(D . M d. 19 9 8 ) (in t
                                                                                    h eF ourt
                                                                                            h C ircuit
                                                                                                     , opinion

w orkis"a bsolut
               elyim m une" or"nea rlya bsolut
                                             elyim m une" from discov ery, collect
                                                                                 ing ca ses)).

                                   2. N o priv ileg elog sh ouldberequiredforpost
                                                                                -lit
                                                                                   ig a t
                                                                                        ion m a t
                                                                                                eria ls.

             Undert
                  h esecircum st
                               a nces, no det
                                            a iled priv ileg elog is, orsh ould be, required. W h en

lit
  ig a t
       ion beg ins, a ll com m unica t
                                     ionsfrom a lit
                                                  ig a t
                                                       ion supportprofessiona l w it
                                                                                   h h erclient
                                                                                              'sin-

h ouseleg a lt
             ea m a boutt
                        h a tlit
                               ig a t
                                    ion a represum pt
                                                    iv elypriv ileg ed. Th ereisno ut
                                                                                    ilit
                                                                                       yto crea t
                                                                                                ing

a priv ileg elog forsuch a v a sta m ountof inform a t
                                                     ion t
                                                         h a tclea rlyfa llsundert
                                                                                 h ea t
                                                                                      torney-client

priv ileg eort
             h ew ork-productdoct
                                rine. G a ug h a n, 203W . Va . a t37 3(h olding "a g enera lrequest

m a dew it
         h respectt
                  o docum ent
                            sprepa red a ft
                                          ert
                                            h efiling of t
                                                         h eunderlying suitw ould unduly

burden t
       h ecourtbyrequiring itt
                             o exam inea m ult
                                             it
                                              udeof docum ent
                                                            sth a tw ould ult
                                                                            im a t
                                                                                 elybe

subj
   ectt
      oth ea t
             torney-clientpriv ileg e");H ullyE nt
                                                 ers. Lt
                                                       d. v . B a kerB ot
                                                                        tsLLP (I n reA pplica t
                                                                                              ion

fora n O rderPursua ntt
                      o 28 U.S.C . § 17 8 2), 28 6 F . Supp. 3d1, 7 (D .D .C . 2017 ) ("To t
                                                                                           h econt
                                                                                                 ra ry,

w h en a discov ery requestdem a nds product
                                           ion of a n a t
                                                        torney's records in connect
                                                                                  ion w it
                                                                                         h

represent
        ation of a client
                        , inv oca t
                                  ion of t
                                         h eprot
                                               ect
                                                 ionsof t
                                                        h ea t
                                                             torney-clientpriv ileg ea nd w ork-

productdoct
          rinem a y beeffect
                           iv ew it
                                  h outrequiring a det
                                                     a iled priv ileg elog . O t
                                                                               h erw ise, a ny

obj
  ect
    ion t
        oth escopeof a discov erydem a nd w ould berendered m ootbeca useint
                                                                           erposing t
                                                                                    h at

obj
  ect
    ion w ouldt
              rig g ert
                      h ev eryburdensom eoblig a t
                                                 ion t
                                                     o prepa rea priv ileg elog t
                                                                                h a tt
                                                                                     h eobj
                                                                                          ect
                                                                                            ion

w ouldbeint
          endedt
               o a v oid.") (cit
                               ing ca ses);F irstA m . Tit
                                                         leI ns. C o. v . B ow lesRice, LLP, N o. 16 -

0219 , 2017 W L 6 329 9 53, a t* 8 (N .D . W . Va . D ec. 11, 2017 ) (ov erruling obj
                                                                                    ect
                                                                                      ion t
                                                                                          o orderdenying


18 202/7 /036 57 27 2.D O C Xv 1                           25
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 26 of 33



m ot
   ion t
       o com pel a nd h olding t
                               h a tpriv ileg e log w a s notrequired for clea rly priv ileg ed

com m unica t
            ions). B yt
                      h esa m et
                               oken, a lldocum ent
                                                 screa t
                                                       edbyt
                                                           h a tindiv idua la ft
                                                                               ert
                                                                                 h ebeg inning

of t
   h elit
        ig a t
             ion w erepresum pt
                              iv elycrea t
                                         ed"beca useof" lit
                                                          ig a t
                                                               ion. I d. (cit
                                                                            ing Rya n I nv . C orp. v .

Pedreg a ldeC a bo Sa n Luca s, N o. 06 -3219 , 2009 W L 511407 7 , a t* 3(N .D . C a l. D ec. 18 , 2009 )

(denying m ot
            ion t
                o com pel "log of post
                                     -lit
                                        ig a t
                                             ion counsel com m unica t
                                                                     ionsa nd w ork product
                                                                                          "

beca uset
        h eya re"presum pt
                         iv elypriv ileg ed")).

             Th eL oca l Rulesof t
                                 h isC ourtrecog nizet
                                                     h isrea lit
                                                               yin m ult
                                                                       iplew a ys. SeeA ppendixD

(st
  a nda rd form inst
                   ruct
                      ionsforrequest
                                   sforproduct
                                             ion of docum ent
                                                            sst
                                                              ating , "I tisint
                                                                              ended t
                                                                                    h at

t
h isRequestw illnotsolicita nym a t
                                  eria lprot
                                           ect
                                             edeit
                                                 h erbyt
                                                       h ea t
                                                            torney/clientpriv ileg eorbyt
                                                                                        he

w orkproductdoct
               rinew h ich w a screa t
                                     ed by, ordev eloped by, counselfort
                                                                       h eresponding pa rt
                                                                                         y

a ft
   ert
     h e da t
            e on w h ich t
                         h is lit
                                ig a t
                                     ion w a s com m enced. I f a ny Requestis suscept
                                                                                     ible of a

const
    ruct
       ion w h ich ca llsfort
                            h eproduct
                                     ion of such m a t
                                                     eria l, t
                                                             h a tm a t
                                                                      eria l need notbeprov ided

a nd no priv ileg elog pursua ntt
                                o F ed. R. C iv . P . 26 (b)(5) orD iscov ery G uideline9 (a ) w ill be

required a st
            o such m a t
                       eria l.");seea lso D iscov eryG uideline10.d.iii(cont
                                                                           em pla t
                                                                                  ing ca t
                                                                                         eg orica l

priv ileg elog sin a ppropria t
                              ecircum st
                                       a nces).

             UA a nd M s. F inckh a v em a dem a nya t
                                                     tem pt
                                                          sto resolv et
                                                                      h esedisput
                                                                                esa long t
                                                                                         h eselines.

In t
   h ecourseof t
               h osediscussions, P la int
                                        iff m a declea rt
                                                        h a tsh ew a snotlim it
                                                                              ing h erdocum ent

request
      sa ndpla nneddeposit
                         ion quest
                                 ioning t
                                        o non-priv ileg eda ndnon-prot
                                                                     ect
                                                                       edm a t
                                                                             ters. Ra t
                                                                                      h er,

a s m ore fully a ddressed in Sect
                                 ion I V.B         below , P la int
                                                                  iff is t
                                                                         a king t
                                                                                h e posit
                                                                                        ion t
                                                                                            h a ta ll

com m unica t
            ionsa nddocum ent
                            sa rediscov era bleundert
                                                    h ecrim e-fra uddoct
                                                                       rine.

             I n essence, P la int
                                 iff st
                                      illseeksa lldocum ent
                                                          sa nd com m unica t
                                                                            ionsrela t
                                                                                     ing t
                                                                                         oth isca se—

from t
     h einit
           ia ldem a ndlet
                         tera llt
                                h ew a yt
                                        h roug h m ot
                                                    ionsa nddiscov eryt
                                                                      oth epresent— inv olv ing

M s. F inck, a pa ra professiona l m em berof UA 'sleg a l t
                                                           ea m . B eca uset
                                                                           h e priv ileg ea nd w ork-




18 202/7 /036 57 27 2.D O C Xv 1                    26
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 27 of 33



productprot
          ect
            ion so clea rly a pply t
                                   o a ll such com m unica t
                                                           ions, pursua ntt
                                                                          o F ed. R. C iv . P .

45(d)(3)(A )(iii), t
                   h isC ourtm ustqua sh t
                                         h eSubpoena .

                    B . P la int
                               iff h a snota ndca nnotprov et
                                                            h ecrim e-fra udexcept
                                                                                 ion.

             P la int
                    iff present
                              sno m oret
                                       h a n h erm erea lleg a t
                                                               ionsof spolia t
                                                                             ion t
                                                                                 o a rg uet
                                                                                          h a tsh eis

ent
  it
   led t
       oth einform a t
                     ion soug h tfrom M s. F inck, ba sed on t
                                                             h ecrim e-fra ud except
                                                                                   ion. P la int
                                                                                               iff

isw rong . Sh eh a snotm ett
                           h eburden t
                                     o pierceeit
                                               h ert
                                                   h ea t
                                                        torney-clientpriv ileg eort
                                                                                  h ew ork-

productprot
          ect
            ion.

             A sst
                 ated byt
                        h eW estVirg inia Suprem eC ourtof A ppea ls, "[t
                                                                        ]h eelem ent
                                                                                   sof t
                                                                                       h ecrim e-

fra ud except
            ion, a srecog nized byt
                                  h eUnit
                                        ed St
                                            atesSuprem eC ourtin t
                                                                 h esem ina lca seof Unit
                                                                                        ed

St
 atesv . Zolin, 49 1U.S. 554, 109 S.C t
                                      . 26 19 , 105L .Ed.2d 46 9 (19 8 9 ), requiret
                                                                                   h epa rt
                                                                                          yseeking

t
o est
    a blish t
            h e except
                     ion t
                         o dem onst
                                  ra t
                                     e, 't
                                         h roug h nonpriv ileg ed ev idence,' 'a fa ct
                                                                                     ua l ba sis

a dequa t
        eto supporta g ood fa it
                               h belief by a rea sona bleperson,' 't
                                                                   h a tin ca m era rev iew of t
                                                                                               he

[priv ileg ed] m a t
                   eria lsm a yrev ea l ev idencet
                                                 o est
                                                     a blish t
                                                             h ecla im t
                                                                       h a tt
                                                                            h ecrim e-fra ud except
                                                                                                  ion

a pplies.'" M a dden, 215W . Va . a t7 18 .

             UnderW estVirg inia la w , t
                                        h ecrim e-fra ud except
                                                              ion isa na rrow one. B a rberv . Sedg w ick

C la im sM g m t
               . Serv s., N o. 14-27 349 , 2015W L 6 126 8 41, a t* 2(S.D . W . Va . O ct
                                                                                        . 16 , 2015) (cit
                                                                                                        ing

K esselv . Lev it
                t, 204W . Va . 9 5, 18 2-8 3, 511S.E.2d7 20, 8 07 -08 (19 9 8 ) ("[W ]h en t
                                                                                           h efra uda lleg ed

bespea ksof t
            ort
              iousfra udulentconduct
                                   , ra t
                                        h ert
                                            h an a t
                                                   ruefra udupon t
                                                                 h ecourt
                                                                        ,th ecrim eorfra ud

except
     ion doesnotopera t
                      eto com peldisclosureof t
                                              h epriv ileg ed com m unica t
                                                                          ions."). I tisnota t

a ll clea runderW estVirg inia la w w h et
                                         h erint
                                               ent
                                                 iona l spolia t
                                                               ion ca n const
                                                                            it
                                                                             utet
                                                                                h epredica t
                                                                                           efor

t
h ecrim e-fra ud except
                      ion t
                          oth ea t
                                 torney-clientpriv ileg e. I n com m unica t
                                                                           ionsbet
                                                                                 w een counsel

beforefiling t
             h ism ot
                    ion, UA 'scounselrequest
                                           eda nya ut
                                                    h orit
                                                         ysh ow ing t
                                                                    h a tW estVirg inia court
                                                                                            s




18 202/7 /036 57 27 2.D O C Xv 1                      27
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 28 of 33



a pplyt
      h ecrim e-fra udexcept
                           ion t
                               o a W estVirg inia spolia t                      iff didnotrespond.18
                                                         ion cla im , butP la int

W h a tisclea rist
                 h a tt
                      h eburden t
                                o m a kea prim a fa cieca serequirest
                                                                    h eproponentt
                                                                                o est
                                                                                    a blish w it
                                                                                               h

ev idencet
         h a tt
              h ecom m unica t
                             ionsa tissuew ereused t
                                                   o furt
                                                        h era crim eorfra ud. SeeK essel, 204

W . Va . a t18 3("t
                  h ediscov ering pa rt
                                      y, a nd nott
                                                 h epa rt
                                                        ya ssert
                                                               ing t
                                                                   h epriv ileg e, bea rst
                                                                                         h eburden

of est
     a blish ing , byprim a fa cieev idence, t
                                             h a ta crim eorfra udh a st
                                                                       a rnish edt
                                                                                 h ea lleg edlypriv ileg ed

com m unica t
            ionst
                h erebya ut
                          h orizing t
                                    h eirdisclosure");M a dden, 215W . Va . a t7 18 (requiring t
                                                                                               he

discov ering pa rt
                 yto "dem onst
                             ra t
                                ea n a dequa t
                                             efa ct
                                                  ua lba sisexist
                                                                sto supporta rea sona bleperson's

g ood fa it
          h belief t
                   h a ta n in ca m era rev iew of t
                                                   h epriv ileg ed m a t
                                                                       eria lsw ould produceev idencet
                                                                                                     o

rendert       ion a pplica ble").19
      h eexcept

             P la int
                    iff h a sa lleg ed in t
                                          h eA m ended C om pla intt
                                                                   h a tUA com m it
                                                                                  ted int
                                                                                        ent
                                                                                          iona lspolia t
                                                                                                       ion

beca useh um a n resourcesst
                           atist
                               icsrela t
                                       ed t
                                          oturnov erw erenotpreserv ed in a cert
                                                                               a in form a tof

report(ev en t
             h oug h P la int
                            iff h a sin h erpossession a 2018 reportin a differentform a tcont
                                                                                             a ining

t
h est
    atist
        icssh ea rg uesUA spolia t
                                 ed, a ndt
                                         h a treporth a sbeen producedin discov erybyPla int
                                                                                           iff)

a nd beca uset
             h ereisno docum ent
                               ation of a H a lft
                                                im eH uddleperform a ncea ppra isa l m eet
                                                                                         ing in


18
    Th eprincipa lca sesreliedon byP la int   iff st
                                                   atespecifica llyth a tspolia t
                                                                                ion ca n form a crim e-fra ud
underfedera lla w . SeeW a ch t   elv . G ua rdia n LifeI ns., 239 F .R.D . 37 6 , 38 0(D .N .J. 2006 ) (cit  ed
a s"Judg eH och berg 'sopinion" in E x.P (L . Rect      orem a ilA pril7 , 20212:16 P M ) ("underfedera l
la w , t
       h eexcept  ion ca n encom pa sscom m unica t    ionsa nd a t
                                                                  torneyw orkproduct'in furt        h era nceof
a n intentiona lt ortth a tunderm inest   h ea dv ersa rysystem it self.'");seea lso W a ch t el v . G ua rdia n
LifeI ns., N o. 01-418 3F SH , 2007 W L 17 52036 , a t* 1(D .N .J. June18 , 2007 ) (quot     ing id.). I n t h is
div ersityca se, h ow ev er, t
                             h epriv ileg ela w of W estVirg inia cont   rols.
19
    P ut t
         ing a sidew h et     h erth ecrim efra ud except     ion ca n bepredica t    ed on t  h et  ortof int  ent  iona l
spolia t ion underW estVirg inia la w , t      h efedera lst a nda rdfort   h ediscov ering pa rt   yisessent   ia llyt he
sa m e. P la int iff, a st h epa rtya ssert ing th ecrim e-fra udexcept    ion, m ustm a kea prim a fa ciesh ow ing
of ev idencet     h a tt h eexcept   ion a ppliest o priv ileg ed com m unica t  ionsorprot      ect ed w ork product     .
I n reG ra ndJuryProceeding s# 5E m pa neledJa nua ry28 , 2004, 401F .3d247 , 251(4t                       h C ir. 2005).
To m a ket   h eprim a fa ciesh ow ing , P la int   iff isrequiredt   o presentev idencet    h at :"(1) t h eclientw a s
eng a g ed in orpla nning a crim ina lorfra udulentsch em ew h en h esoug h tt              h ea dv iceof counselt       o
furt  h er t
           h e sch em e a nd (2) t      h e docum ent    s cont a ining t h e priv ileg ed m a t  eria ls bea r a close
rela t ionsh ip t ot  h eclient  'sexist ing orfut  uresch em et    o com m ita crim eorfra ud." I d. Undera ny
st a nda rd, P la int iff ca nnotm a kea prim a fa ciesh ow ing sufficientt      o w a rra nta nyin ca m era rev iew .


18 202/7 /036 57 27 2.D O C Xv 1                           28
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 29 of 33



la t
   e2018 (ev en t
                h oug h itisdisput
                                 ed w h et
                                         h ert
                                             h ism eet
                                                     ing ev en t
                                                               ook pla ce). W h en counsel for

M s. F incka nd UA a t
                     tem pt
                          ed t
                             o lea rn from P la int
                                                  iff'scounselt
                                                              h eev ident
                                                                        ia ryba sisfort
                                                                                      h ecla im

t
h a tUA used t
             h ea dv iceof it
                            sleg a l depa rt
                                           m entt
                                                o furt
                                                     h erint
                                                           ent
                                                             iona l spolia t
                                                                           ion of ev idence, no

furt
   h erfa ct
           sw ereprov ided.

             I nst
                 ea d, P la int
                              iff a t
                                    tem pt
                                         sto pa intUA w it
                                                         h t
                                                           h e brush of h era lleg a t
                                                                                     ionsof docum ent

dest
   ruct
      ion byB ouch er, butw h et
                               h erB ouch erh im self fa iledt
                                                             o preserv ea nyev idenceisa sepa ra t
                                                                                                 e

quest
    ion from w h et
                  h erUA pla yed a nypa rtin such a lleg ed a ct
                                                               ions(itdid not
                                                                            ), leta lonew it
                                                                                           h a ny

int
  entw h a t
           soev er. I ndeed, t
                             h eev idencea dduced during B ouch er'sdeposit
                                                                          ion, a sw ella sduring

t
h ecurrentperiodof L im it
                         edD iscov ery, m a kesclea rt
                                                     h a tUA t
                                                             im elyinst
                                                                      it
                                                                       uteda lit
                                                                               ig a t
                                                                                    ion h oldon

B ouch er'sdocum ent
                   sa nddev icesin rela t
                                        ion t
                                            oth eP a j
                                                     a klit
                                                          ig a t
                                                               ion, a ndnev erdirect
                                                                                   ed, inst
                                                                                          ruct
                                                                                             ed,

encoura g ed, orsug g est
                        ed t
                           h a tB ouch ert
                                         o delet
                                               ea nyt
                                                    extm essa g esorinform a t
                                                                             ion reg a rding M s.

Paj
  a korh era lleg a t
                    ions. E xs. A .4, N .

             I n a ddit
                      ion, a lt
                              h oug h itisnota lleg ed in t
                                                          h eA m ended C om pla int
                                                                                  , P la int
                                                                                           iff'scounsela lso

a lluded during t
                h em eeta nd conferprocesst
                                          o M s. F inck a nd UA 'ssupposed pa rt
                                                                               icipa t
                                                                                     ion in

dra ft
     ing a decla ra t
                    ion byit
                           sI T cont
                                   ra ct
                                       or, St
                                            ev en K it
                                                     ch en, t
                                                            h a tP la int
                                                                        iff cla im scont
                                                                                       a insincorrect

inform a t
         ion reg a rding B ouch er'sla pt
                                        op. E x.P (L . Rect
                                                          orem a ilA pril29 , 20215:52A M ) (seeking

t
o inquirew h a trole"if a ny"M s. F inckpla yedin prepa ring t
                                                             h edecla ra t
                                                                         ion). H ere, P la int
                                                                                             iff a t
                                                                                                   ta ch es

nefa riousm ot
             iv et
                 o M r. K it
                           ch en, a nd specula t
                                               est
                                                 h a tpriv ileg ed a nd prot
                                                                           ect
                                                                             ed com m unica t
                                                                                            ions

w it
   h UA w ill supporth ersuspicionst
                                   h a tspolia t
                                               ion occurred w it
                                                               h t
                                                                 h eint
                                                                      entt
                                                                         o depriv eh erof

cert
   a in inform a t
                 ion in t
                        h isca se. P la int
                                          iff isput
                                                  ting t
                                                       h eca rtbeforet
                                                                     h eh orse.

             P la int
                    iff h a st
                             h eburden t
                                       o m a kea prim a fa cieca sew it
                                                                      h ev idencet
                                                                                 h a tisnotpriv ileg ed;sh e

ca nnotpurportt
              o usea sev idencet
                               h ev erypriv ileg edcom m unica t
                                                               ionssh enow seeks. U.S. exrel.

M a ym a n v . M a rt
                    in M a riet
                              ta C orp., 8 8 6 F . Supp. 1243, 1246 –47 (D . M d. 19 9 5). P a rt
                                                                                                iesa rm ed




18 202/7 /036 57 27 2.D O C Xv 1                       29
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 30 of 33



w it
   h m uch m oret
                h a n P la int
                             iff cit
                                   esh ereh a v ebeen deniedin t
                                                               h eira t
                                                                      tem pt
                                                                           sto brea kt
                                                                                     h eopponent
                                                                                               's

priv ileg eundert
                h ecrim e-fra udexcept
                                     ion. SeeI n reA pplica t
                                                            ion fora n O rd. Pursua ntt
                                                                                      o 28 U.S.C .

§ 17 8 2, 28 6 F . Supp. 3da t10(pet
                                   it
                                    ioners'a lleg a t
                                                    ionsof t
                                                           a m pering w it
                                                                         h foreig n court
                                                                                        s, support
                                                                                                 ed

by 130 pa g es of exhibit
                        s, "fa ll sh ortof m a king a prim a fa cie sh ow ing t
                                                                              h a tt
                                                                                   h e crim e-fra ud

except
     ion w oulda pply").

             I n pa rt
                     icula r, a W estVirg inia federa l ca sein w h ich a pla int
                                                                                iff unsuccessfullysoug h tt
                                                                                                          o

discov ert
         h efilesof h era dv ersa ry'sla w yerundert
                                                   h ecrim e-fra ud except
                                                                         ion isillust
                                                                                    ra t
                                                                                       iv eof t
                                                                                              he

fa ct
    ua l sh ow ing required t
                            o w a rra ntin ca m era rev iew . B a rber, 2015 W L 6 126 8 41, a t* 2. I n

qua sh ing t
           h esubpoena on t
                          h ela w yer, t
                                       h eC ourth eld:

             A lth oug h P la int
                                iff v erifiescert  a in fa ctua l a lleg a t
                                                                           ions, th efa ctsest  a blish ed do not
             lea d to a n obj  ectiv e, g ood fa ith belief t   h a tM r. H eslep'sdocum ent      sw ill cont  a in
             ev idencesupport    ing t h ecrim e-fra udexcept       ion. I n oth erw ords, P la int iff sh ow sthe
             exist enceof v a riousfa ct   spert a ining t  o h erw orkers' com pensa t    ion cla im , butdoes
             notconst   ructa bridg elea ding from t       h osefa ct   st ot h econclusion t   h a tM r. H eslep
             w a sproba blyret   a ined, know ing lyorunknow ing ly, t         o furth era crim eorfra ud.

I d.20 L ike t
             h e P la int
                        iff in B a rber, P la int
                                                iff in t
                                                       h isca se ba sesh ercrim e-fra ud a rg um ent"on

supposit
       ion a lone." I d. at* 4. Th us, t
                                       h eresultin t
                                                   h isca sesh ould bet
                                                                      h esa m e. Th ecrim e-fra ud

except
     ion doesnota pply, a ndt
                            h eC ourtm ustent
                                            era n O rderqua sh ing t
                                                                   h esubpoena a ndprot
                                                                                      ect
                                                                                        ing

UA 'spriv ileg ed a nd prot
                          ect
                            ed m a t
                                   eria lsfrom discov ery a nd prot
                                                                  ect
                                                                    ing M s. F inck from being

subj
   ect
     edt
       o a nysuch quest
                      ioning during h erdeposit
                                              ion.




20
   P la intiff'sa ccusa t ionsa rea fa rcry from t         h etypeof a ffirm a t iv ea nd int  entiona l fra udulent
conductt    h a th a sbeen foundt    o w a rra nta pplica tion of t
                                                                  h ecrim e-fra udexcept   ion. F orexam ple, t     he
crim e-fra ud except    ion h a sbeen a pplied underW estVirg inia la w w h eret           h erew a sev idenceof
specific com m unica t     ionsbet   w een clientpersonnel, a t      t
                                                                     orneys, a nd t  h ird pa rtiesin w h ich t   h ey
explicit  lydiscussh ow t     o crea tedocum ent     s, a ft
                                                           erth efa ct,t
                                                                       h a tw ouldv a lida tea n insura ncecla im ,
a sw ella sspecific a ct    ionst a ken byt    h eclientin responset   ot h ea dv ice. F elm a n Product   ion, I nc.,
27 1F .R.D . a t137 .


18 202/7 /036 57 27 2.D O C Xv 1                             30
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 31 of 33



                    C . A ny deposition of M s. F inck m ustbest rict
                                                                    ly lim it
                                                                            ed t
                                                                               o non-priv ileg ed a nd
                        non-protecteddocum ent   s, t
                                                    opics, a ndt
                                                               im eperiods.

             F ora llt
                     h erea sonsst
                                 ated in det
                                           a ila bov ea st
                                                         oth eneedt
                                                                  o prot
                                                                       ectM s. F incka nd UA from

P la int
       iff'sim properdocum entsubpoena , t
                                         h edeposit
                                                  ion subpoena m usta lso belim it
                                                                                 edunderRules

26 (c)(1) a nd 30(d)(3)(A ). D espit
                                   eP la int
                                           iff'sea rlierrepresent
                                                                ationst
                                                                      oth eC ourtt
                                                                                 h a tsh eisnot

seeking UA 'spriv ileg ed a nd prot
                                  ect
                                    ed m a t
                                           eria ls, P la int
                                                           iff h a sm a declea rt
                                                                                h a tsh eisst
                                                                                            illseeking

priv ileg eda ndprot
                   ect
                     ed docum ent
                                s, a ndrela t
                                            eddeposit
                                                    ion t
                                                        est
                                                          im onyfrom M s. F inck. E x.P , A .

A skew em a il(A pr. 29 , 2021) (not
                                   ing P la int
                                              iff'scounsel'srefusa lt
                                                                    o a g reet
                                                                             o properlim it
                                                                                          son t
                                                                                              he

scopeof a pot
            ent
              ia ldeposit
                        ion of M s. F inck). P la int
                                                    iff cont
                                                           inuest
                                                                o a ssert
                                                                        , w it
                                                                             h outa properba sis,

t
h a tt
     h e crim e-fra ud except
                            ion w a iv ed a ny priv ileg e orprot
                                                                ect
                                                                  ion in t
                                                                         h e docum ent
                                                                                     s soug h t
                                                                                              .

P la int
       iff did notrespond subst
                              a nt
                                 iv ely t
                                        o M s. F inck'sorUA 'srequest
                                                                    sforcla rifica t
                                                                                   ion a st
                                                                                          o

w h et
     h ert
         h ecrim e-fra ud except
                               ion could ev en bea pplied in t
                                                             h em a nnerurg ed byP la int
                                                                                        iff under

W estVirg inia la w , a ndif itcould, w h a tev idenceP la int
                                                             iff isrelying on beyondt
                                                                                    h em erea lleg a t
                                                                                                     ions

of h erA m endedC om pla int(w h ich h a v enot
                                              h ing t
                                                    o do w it
                                                            h M s. F inck).

             C ounselforM s. F incka ndUA a lso point
                                                    edoutt
                                                         h atP la int
                                                                    iff'sSubpoena sa rea duplica t
                                                                                                 iv e

a nd im propera t
                tem ptt
                      o end-a round on discov erydirect
                                                      ed t
                                                         o, a nd obj
                                                                   ect
                                                                     ed t
                                                                        o by, UA . E x.P (A .

A skew em a ilA pr. 29 , 2021). Ra t
                                   h ert
                                       h a n dea ldirect
                                                       lyw it
                                                            h UA 'sobj
                                                                     ect
                                                                       ionst
                                                                           o P la int
                                                                                    iff'sdiscov ery

request
      sseeking t
               h esa m einform a t
                                 ion, P la int
                                             iff serv edt
                                                        h eSubpoena son M s. F inck. Th ist
                                                                                          ypeof

m a neuv erisim properunderRule26 (g ). SeeRich a rdson v . Sex
                                                              ua lA ssa ult
                                                                          /SpouseA buseResea rch

C ent
    er, I nc., 27 0F .R.D . 223, 226 (D . M d. 2010). P la int
                                                             iff prov ided no responsereg a rding t
                                                                                                  h is

issue.

             I nst
                 ea d, P la int
                              iff ev en w entso fa ra st
                                                       o g in up a new ba sist
                                                                             o inv a deUA 'spriv ileg ed a nd

prot
   ect
     eddocum ent
               sa ndcom m unica t
                                ionsbym isrepresent
                                                  ing t
                                                      h eeffectof a prev iousorderbyt
                                                                                    he

N ort
    h ern D ist
              rictof W estVirg inia in t
                                       h eP a j
                                              a klit
                                                   ig a t
                                                        ion. E x.R, L . Rect
                                                                           orem a il(A pr. 30, 2021).



18 202/7 /036 57 27 2.D O C Xv 1                       31
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 32 of 33



Th isa rg um entm isrepresent
                            sw h a tw a sdisput
                                              ed, P la int
                                                         iff'sposit
                                                                  ion on t
                                                                         h a tdisput
                                                                                   e, a ndt
                                                                                          h eC ourt
                                                                                                  's

ruling son t
           h osedisput
                     es. E x. S, A . A skew em a il (M a y3, 2021). I n sum , P la int
                                                                                     iff a g reed a nd

represent
        ed t
           oth eC ourtt
                      h a tsh ew ould notseek priv ileg ed orprot
                                                                ect
                                                                  ed inform a t
                                                                              ion, a nd U.S.

M a g ist
        ra t
           eJudg eA loiba sedt
                             h eC ourt
                                     'sruling on t
                                                 h a tlim it
                                                           ation. I d. (cit
                                                                          ing EC F N o. 236 a t2-3).

UnderA rm ourobj
               ect
                 edt
                   oth a torder, w h ich obj
                                           ect
                                             ionsw ereov erruled. N ot
                                                                     h ing a boutt
                                                                                 h eC ourt
                                                                                         's

O rderov erruling UA 'sobj
                         ect
                           ionsh a da nyeffecton Judg eA loi'sunderlying ruling .

             P la int
                    iff'sdem onst
                                ra blyina ccura t
                                                eposit
                                                     ion on t
                                                            h isissuereflect
                                                                           sth erea lit
                                                                                      yth a tsh ew ill

st
 op a tnot
         h ing t
               o at
                  tem ptt
                        o rea ch beyond UA 'sa nd M s. F inck'sleg it
                                                                    im a t
                                                                         epriv ileg ea nd w ork-

productprot
          ect
            ions. UA 'sa nd M s. F inck'srequestforP la int
                                                          iff t
                                                              o properlylim itt
                                                                              h et
                                                                                 opicson

w h ich M s. F inckm a ybequest
                              ioned, respect
                                           ing t
                                               h epriv ileg ea nd w ork-productprot
                                                                                  ect
                                                                                    ion, h a v e

been rebuffed. E x.P . Th isC ourt
                                 'sint
                                     erv ent
                                           ion isreg ret
                                                       ta blyrequired. A sa sensiblecom prom ise,

UA a nd M s. F inckproduced non-priv ileg ed docum ent
                                                     sth a tpert
                                                               a in t
                                                                    o Rela t
                                                                           iv it
                                                                               yF est2019 (a nd

w illsupplem entt
                h a tproduct
                           ion w it
                                  h a nya ddit
                                             iona ldiscov era bleinform a t
                                                                          ion), despit
                                                                                     eth ela ckof

relev a nceof t
              h a tinform a t
                            ion t
                                oth ecla im sordefensesin t
                                                          h eP a j
                                                                 a klit
                                                                      ig a t
                                                                           ion. Th escopeof a ny

deposit
      ion of M s. F inckm ustbelim it
                                    ed t
                                       o onlyw h a tiscont
                                                         a ined in t
                                                                   h osedocum ent
                                                                                s, a nd w it
                                                                                           h

P la int
       iff'sa g reem ent(consist
                               entw it
                                     h ea rlierrepresent
                                                       ations) t
                                                               h a tt
                                                                    h equest
                                                                           ioning w illnotseekt
                                                                                              o

inv a det
        h ea t
             torney-clientpriv ileg eorw ork-productprot
                                                       ect
                                                         ion. Th ea lt
                                                                     erna t
                                                                          iv ew ouldprom iset
                                                                                            o

bea n ext
        endedcycleof obj
                       ect
                         ionst
                             o deposit
                                     ion quest
                                             ions, inst
                                                      ruct
                                                         ionsnott
                                                                o a nsw eron priv ileg e

g rounds, a nd request
                     sfort
                         h ew it
                               nesst
                                   o lea v et
                                            h eroom forcolloquiesof counsel. Th isca se

w a rra nt
         sa prot
               ect
                 iv eordert
                          o a v oidt
                                   h ist
                                       ypeof likelyscena rio.

  V.         C onclusion

             F ora llof t
                        h eforeg oing rea sons, D efenda nt
                                                          sUnderA rm our, I nc. a ndUnderA rm ourRet
                                                                                                   a il,

I nc. a ndN on-P a rt
                    yN icoleF inckrequestt
                                         h a tt
                                              h eC ourtent
                                                         era n orderqua sh ing t
                                                                               h eSubpoena sfor




18 202/7 /036 57 27 2.D O C Xv 1                     32
              Case 1:21-cv-01132-DKC Document 1-1 Filed 05/07/21 Page 33 of 33



docum ent
        sa nd fordeposit
                       ion serv ed on M s. F inck, a nd ent
                                                          era P rot
                                                                  ect
                                                                    iv eO rderin t
                                                                                 h eform

at
 ta ch ed.



                                                  Respect
                                                        fullysubm it
                                                                   ted,



  D at
     ed: M a y7 , 2021                                  /s/
                                              P h ilip M . A ndrew s(B a rN o. 0007 8 )
                                              A m yE. A skew (B a rN o. 26 7 09 )
                                              Just  in A . Redd(B a rN o. 18 6 14)
                                              K RA M O N & G RA H A M , P .A .
                                              O neSout     h St
                                                              reet , Suit
                                                                        e26 00
                                              B a ltim ore, M a ryla nd21202
                                              (410) 7 52-6 030
                                              (410) 539 -126 9 (fa x)
                                              pa ndrew s@ kg -la w .com
                                              a a skew @ kg -la w .com
                                              jredd@ kg -la w .com

                                              At t
                                                 orneysforUnderA rm our, I nc.
                                              a ndUnderA rm ourReta il, I nc.




18 202/7 /036 57 27 2.D O C Xv 1             33
